Exhibit 10.1

Published CUSIP Number: 74971KAG0

AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of September 30, 2016

among

R.R. DONNELLEY & SONS COMPANY,

as the Borrower,

THE GUARANTORS PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

CITIGROUP GLOBAL MARKETS INC.

and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

CAPITAL ONE SECURITIES, INC.,

FIFTH THIRD SECURITIES, INC.,

ING BANK N.V.,

PNC CAPITAL MARKETS LLC,

SUNTRUST BANK,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

BANK OF AMERICA, N.A.,

CAPITAL ONE SECURITIES, INC.,

CITIGROUP GLOBAL MARKETS INC.,

FIFTH THIRD SECURITIES, INC.,

ING BANK N.V.,

JPMORGAN CHASE BANK, N.A.,

PNC CAPITAL MARKETS LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01 Defined Terms

     1   

SECTION 1.02 Other Interpretive Provisions

     25   

SECTION 1.03 Accounting Terms

     25   

SECTION 1.04 Rounding

     26   

SECTION 1.05 Exchange Rates; Currency Equivalents

     26   

SECTION 1.06 Additional Alternative Currencies

     26   

SECTION 1.07 Change of Currency

     27   

SECTION 1.08 Times of Day

     27   

SECTION 1.09 Letter of Credit Amounts

     27   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     28   

SECTION 2.01 Revolving Loans

     28   

SECTION 2.02 Borrowings, Conversions and Continuations of Loans

     29   

SECTION 2.03 Letters of Credit

     30   

SECTION 2.04 Swing Line Loans

     37   

SECTION 2.05 Prepayments

     39   

SECTION 2.06 Termination or Reduction of Aggregate Revolving Commitments

     41   

SECTION 2.07 Repayment of Loans

     41   

SECTION 2.08 Interest

     41   

SECTION 2.09 Fees

     42   

SECTION 2.10 Computation of Interest and Fees

     42   

SECTION 2.11 Evidence of Debt

     42   

SECTION 2.12 Payments Generally; Administrative Agent’s Clawback

     43   

SECTION 2.13 Sharing of Payments by Lenders

     44   

SECTION 2.14 Designated Borrowers

     45   

SECTION 2.15 Cash Collateral

     46   

SECTION 2.16 Defaulting Lenders

     46   

SECTION 2.17 Extension of Maturity Date

     48   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     49   

SECTION 3.01 Taxes

     49   

SECTION 3.02 Illegality

     52   

SECTION 3.03 Inability to Determine Rates

     53   

SECTION 3.04 Increased Costs

     53   

SECTION 3.05 Compensation for Losses

     54   

SECTION 3.06 Mitigation Obligations; Replacement of Lenders

     55   

SECTION 3.07 Survival

     55   

ARTICLE IV GUARANTY

     55   

SECTION 4.01 The Guarantees

     55   

SECTION 4.02 Obligations Unconditional

     56   

SECTION 4.03 Reinstatement

     57   

SECTION 4.04 Certain Additional Waivers

     57   

SECTION 4.05 Remedies

     58   

SECTION 4.06 Guarantee of Payment; Continuing Guarantee

     58   

SECTION 4.07 Limitation of Guarantors Obligations; Contribution

     58   

SECTION 4.08 Keepwell

     58   

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     59   

SECTION 5.01 Conditions Precedent to Effectiveness

     59   

SECTION 5.02 Conditions Precedent to Each Credit Extension

     61   

SECTION 5.03 Conditions Precedent to Initial Advance to Each Designated Borrower

     61   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     62   

SECTION 6.01 Representations and Warranties of the Company

     62   

 

-i-



--------------------------------------------------------------------------------

     Page  

ARTICLE VII AFFIRMATIVE COVENANTS

     66   

SECTION 7.01 Compliance with Laws, Etc.

     66   

SECTION 7.02 Reporting Requirements

     66   

SECTION 7.03 Use of Proceeds

     68   

SECTION 7.04 Books and Records; Inspection

     68   

SECTION 7.05 Corporate Existence

     68   

SECTION 7.06 Payment of Taxes

     69   

SECTION 7.07 Maintenance of Property; Insurance

     69   

SECTION 7.08 Additional Collateral; Additional Guarantors

     69   

SECTION 7.09 Information Regarding Collateral and Loan Documents

     71   

SECTION 7.10 Further Assurances

     72   

SECTION 7.11 Post-Closing Requirements

     72   

ARTICLE VIII NEGATIVE COVENANTS

     73   

SECTION 8.01 Debt

     73   

SECTION 8.02 Investments

     74   

SECTION 8.03 Restricted Payments

     75   

SECTION 8.04 Burdensome Agreements

     76   

SECTION 8.05 Financial Ratios

     77   

SECTION 8.06 Limitation on Liens, Etc.

     77   

SECTION 8.07 Merger; Sale of Assets

     79   

SECTION 8.08 Conduct of Business

     80   

SECTION 8.09 Transactions with Affiliates

     80   

SECTION 8.10 Dispositions

     80   

SECTION 8.11 No Liens in Reliance on Indenture Threshold Amount

     81   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     81   

SECTION 9.01 Events of Default

     81   

SECTION 9.02 Remedies Upon Event of Default

     83   

SECTION 9.03 Application of Funds

     84   

ARTICLE X ADMINISTRATIVE AGENT

     85   

SECTION 10.01 Appointment and Authority

     85   

SECTION 10.02 Rights as a Lender

     85   

SECTION 10.03 Exculpatory Provisions

     85   

SECTION 10.04 Reliance by Administrative Agent

     86   

SECTION 10.05 Delegation of Duties

     86   

SECTION 10.06 Resignation of Administrative Agent

     87   

SECTION 10.07 Non-Reliance on Administrative Agent and Other Lenders

     88   

SECTION 10.08 No Other Duties; Etc.

     88   

SECTION 10.09 Administrative Agent May File Proofs of Claim; Credit Bidding

     88   

SECTION 10.10 Collateral and Guaranty Matters

     89   

SECTION 10.11 Secured Cash Management Agreements and Secured Hedge Agreements

     90   

SECTION 10.12 Withholding Tax

     90   

ARTICLE XI MISCELLANEOUS

     90   

SECTION 11.01 Amendments, Etc.

     90   

SECTION 11.02 Notices; Effectiveness; Electronic Communications

     92   

SECTION 11.03 No Waiver; Cumulative Remedies; Enforcement

     94   

SECTION 11.04 Expenses; Indemnity; and Damage Waiver

     94   

SECTION 11.05 Payments Set Aside

     96   

SECTION 11.06 Successors and Assigns

     96   

SECTION 11.07 Treatment of Certain Information; Confidentiality

     99   

SECTION 11.08 Set-off

     100   

SECTION 11.09 Interest Rate Limitation

     100   

SECTION 11.10 Counterparts; Integration; Effectiveness

     100   

SECTION 11.11 Survival of Representations and Warranties

     101   

SECTION 11.12 Severability

     101   

SECTION 11.13 Replacement of Lenders

     101   

SECTION 11.14 Governing Law; Jurisdiction; Etc.

     102   

 

-ii-



--------------------------------------------------------------------------------

     Page  

SECTION 11.15 Waiver of Right to Trial by Jury

     103   

SECTION 11.16 No Advisory or Fiduciary Responsibility

     103   

SECTION 11.17 Electronic Execution of Assignments and Certain Other Documents

     103   

SECTION 11.18 USA PATRIOT Act Notice

     104   

SECTION 11.19 California Judicial Reference

     104   

SECTION 11.20 Judgment Currency

     104   

SECTION 11.21 Appointment of the Company

     104   

SECTION 11.22 Amendment and Restatement of Existing Credit Agreement

     105   

SECTION 11.23 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

     105   

SCHEDULES

 

2.01 Commitments and Applicable Percentages

2.03 Existing Letters of Credit

6.01(v) Domestic Subsidiaries

7.11 Closing Date Mortgaged Properties

8.01(b) Certain Existing Debt

8.02 Existing Investments

8.06 Existing Liens

10.10 Released Guarantors

11.02 Certain Addresses for Notices

EXHIBITS

 

2.02 Form of Loan Notice

2.04 Form of Swing Line Notice

2.11(a) Form of Note

2.14(a) Form of Designated Borrower Request and Assumption Agreement

2.14(b) Form of Designated Borrower Notice

3.01(e) Form of Non-Bank Certificate

5.01(a)(iii) Form of Security Agreement

5.01(a)(vi) Form of Sullivan & Cromwell LLP Opinion

5.01(a)(vii) Form of Wisconsin Opinion

5.01(a)(viii) Form of North Carolina Opinion

5.01(a)(ix) Form of Maryland Opinion

5.01(a)(x) Form of Texas Opinion

5.01(a)(xi) Form of Perfection Certificate

7.02(c) Form of Compliance Certificate

7.02(g) Form of Perfection Certificate Supplement

7.11A Form of Mortgage

11.06(b) Form of Assignment and Assumption

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of September 30,
2016 among R.R. DONNELLEY & SONS COMPANY, a Delaware corporation (the
“Company”), the Guarantors (defined herein) party hereto from time to time, the
Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.

The Company has requested that the Lenders provide $800,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions that is accounted for in the
financial statements as an acquisition, of either (a) property or assets from
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person, in each case with a fair market value in excess of $10,000,000.

“Additional Commitment Lender” has the meaning specified in Section 2.17(d).

“Additional Mortgage” has the meaning specified in Section 7.08.

“Adjustment Date” has the meaning specified in the definition of “Applicable
Margin.”

“Administrative Agent” means Bank of America, in its capacity as the contractual
representative for all of the Lenders for purposes of this Agreement, as
designated and appointed in accordance with Article X, and any successor thereto
as provided herein.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is controlled by or is under common Control with such
Person.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Closing Date is $800,000,000.

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, supplemented and/or restated from time to time.



--------------------------------------------------------------------------------

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian dollars and
each other currency (other than Dollars) that is approved in accordance with
Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the Equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $250,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Anti-Terrorism Laws” means the USA PATRIOT Act, the Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C.
§§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

“Applicable Margin” means (i) prior to the Adjustment Date related to the second
full fiscal quarter occurring after the Closing Date, 2.50% for Eurocurrency
Rate Loans and 1.50% for Base Rate Loans and (ii) on and after the delivery of
the financial statements and compliance certificate for the year ended
December 31, 2016 pursuant to Section 7.02, a percentage determined in
accordance with the table below:

 

Leverage Ratio

  

Facility Fee Rate

   

Applicable Margin for
Eurocurrency Rate Loans
and Letter of Credit Fees

   

Applicable Margin for
Base Rate Loans

  £ 3.50:1.00      0.375 %      2.125 %      1.125 % 
> 3.50:1.00 and < 4.00:1.00      0.375 %      2.375 %      1.375 %  > 4.00:1.00
     0.500 %      2.500 %      1.500 % 

For purposes of the table above, changes in the Applicable Margin and Facility
Fee Rate resulting from changes in the Leverage Ratio shall become effective on
the date (the “Adjustment Date”) on which the financial statements and
compliance certificate are delivered to the Lenders pursuant to Section 7.02 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. Notwithstanding the foregoing, if any financial statements referred
to above are not delivered within the time periods specified in Section 7.02,
then, until the date on which such financial statements are delivered, the
highest rate set forth in each column of the table above shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the table above shall
apply. Each determination of the Leverage Ratio pursuant to the table above
shall be made in a manner consistent with the determination thereof pursuant to
Section 8.05.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable. The Applicable Percentages shall be subject to adjustment as
provided in Section 2.16.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

 

-2-



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Bank of America, N.A., JPMorgan Chase Bank, N.A., Capital One
Securities, Inc., Citigroup Global Markets Inc., Fifth Third Securities Inc.,
ING Bank N.V., PNC Capital Markets LLC, Suntrust Robinson Humphrey, Inc., The
Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National Association and Wells
Fargo Securities, LLC, in each case solely in the capacity as a joint lead
arranger and joint book runner of the credit facilities provided under this
Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(c)(iii).

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrower” means the Company and “Borrowers” means the Company and the
Designated Borrowers, if any.

“Borrower Materials” has the meaning set forth in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

-3-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, New York and: (a) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars or any Base Rate
Loan bearing interest at a rate based on the Eurocurrency Rate, any fundings,
disbursements, settlements and payments in Dollars in respect of any such Loan,
or any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Loan, means any such day that is a London Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day; (c) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in a currency
other than Dollars or Euro, means any day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and (d) if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in
a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the L/C
Issuer or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Swing Line Lender (as applicable) benefitting from such
collateral shall agree in its reasonable discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Management Agreement” means (w) any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements, (x) any
arrangements relating to letters of credit existing on the Closing Date and
listed by the Borrower on Schedule 8.01(b) that are with a Lender or an
Affiliate of a Lender on the Closing Date and any extension, renewal or
replacement (or successive extensions, renewals or replacements) in whole or in
part thereof permitted by Section 8.01(b) (it being understood that if the
amount of any letter of credit is increased in connection with any extension,
renewal or replacement, the amount permitted by Section 8.01(b) shall be
permitted to be a Cash Management Agreement and the amount above the amount
permitted under Section 8.01(b) shall be permitted to be a Cash Management
Agreement if permitted under Section 8.01(i)(x)), in each case to the extent
issued by a Person that is a Lender or an Affiliate thereof at the time of
issuance, (y) any arrangements relating to bilateral lines incurred by Foreign
Subsidiaries existing on the Closing Date and listed by the Borrower on Schedule
8.01(b) that are with a Lender or an Affiliate of a Lender on the Closing Date
and any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part thereof permitted by Section 8.01(b) (it being
understood that if the amount of any bilateral line is increased in connection
with any extension, renewal or replacement, the amount permitted by
Section 8.01(b) shall be permitted to be a Cash Management Agreement and the
amount above the amount permitted under Section 8.01(b) shall be permitted to be
a Cash Management Agreement if permitted under Section 8.01(i)(x)), in each case
to the extent loaned by a Person that is a Lender or an Affiliate thereof at the
time of commitment or incurrence, and (z) any arrangements relating to other
Debt created after the date hereof pursuant to Section 8.01(i)(x) that is listed
by the Borrower in a certificate for the Administrative Agent at the earlier of
commitment or incurrence.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement or, with respect to a Cash Management Agreement existing on
the Closing Date, on the Closing Date, is a Lender or an Affiliate of a Lender,
in its capacity as a party to such Cash Management Agreement.

“CFC” means a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code or a Subsidiary of such a
Subsidiary.

 

-4-



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by an Lender (or for purposes of
Section 3.04, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives (including the rules for systemically important banks
contained in “Global systemically important banks: assessment methodology and
the additional loss absorbency requirement – Rules text” published by the Basel
Committee on Banking Supervision in November 2011, as amended, supplemented or
restated) promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III ((x)
and (y) collectively referred to as “Dodd-Frank and Basel III”), shall in each
case be deemed to be a “Change in Law,” regardless of the date created, adopted
or issued, but only to the extent it is general policy of a Lender to impose
applicable increased costs or costs in connection with capital adequacy or
liquidity requirements similar to those described in clauses (a) and (b) of
Section 3.04 generally on other similarly situated borrowers under similar
circumstances under agreements permitting such impositions; provided that such
Lender shall only be required to certify compliance with such requirement and
shall not be obliged to provide any other information.

“Closing Date” has the meaning set forth in Section 5.01.

“Collateral” means all of the “Pledged Collateral,” “Collateral” and “Mortgaged
Property” referred to in the Collateral Documents and all of the other property
that is subject to Liens in favor of the Administrative Agent for the benefit of
the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages, Additional Mortgages and Mortgage Amendments, including pursuant to
Section 7.08 or 7.11, each of the collateral assignments, joinder agreements to
the security agreement, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to
Section 5.01(a)(iii) of the Existing Credit Agreement and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commission” means the Securities and Exchange Commission or any federal body
succeeding to its principal functions.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning set forth in the preamble hereto.

“Consolidated Debt” means the total debt of the Company and its Consolidated
Subsidiaries, as determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, for any period,

(a) Consolidated Net Income for such period, plus

(b) to the extent deducted in computing such Consolidated Net Income for such
period, the sum (without duplication) of

(i) all income taxes of the Company and its Consolidated Subsidiaries paid or
accrued in accordance with GAAP,

 

-5-



--------------------------------------------------------------------------------

(ii) Consolidated Interest Expense,

(iii) depreciation and amortization in accordance with GAAP,

(iv) any non-cash charges, accruals or reserves for extraordinary, unusual or
nonrecurring items,

(v) any non-cash compensation expense,

(vi) all other non-cash charges, expenses or losses, including any impairment
(including any impairment of intangibles and goodwill) (excluding any non-cash
charge, expense or loss that results in an accrual of a reserve for cash charges
in any future period and any non-cash charge, expense or loss relating to
write-offs, write downs or reserves with respect to accounts receivable or
inventory),

(vii) any loss or gain on extinguishment of debt, and

(viii) any restructuring and impairment charges and any cash charges in respect
of non-recurring or unusual items, minus

(c) (i) to the extent added in computing Consolidated Net Income for such
period, total interest income, as determined in accordance with GAAP and
(ii) the payment of cash, if any, when actually paid, with respect to any
charge, accrual or reserve that was deducted in determining Consolidated Net
Income in such period, but added back in any prior period pursuant to clause
(b)(iv);

(the sum of clauses (a) and (b) minus clause (c) being referred to as
“Consolidated Unadjusted EBITDA”); minus

(d) cash restructuring and impairment charges and cash charges in respect of
non-recurring or unusual items pursuant to clause (viii) above (excluding
charges and expenses in connection with the Transactions that are accrued no
later than 12 months after the Closing Date and without duplication of any Pro
Forma Basis adjustments) in excess of 10% of Consolidated Unadjusted EBITDA for
any measurement period.

“Consolidated Interest Expense” means, for any period, on a Pro Forma Basis
(a) total interest expense of the Company and its Consolidated Subsidiaries for
such period, as determined in accordance with GAAP, plus (b) without
duplication, the consolidated interest, fees, yield or discount accrued during
such period on the aggregate outstanding investment or claim held by purchasers,
assignees or other transferees of (or of interests in) receivables of the
Company and its Consolidated Subsidiaries in connection with securitization
transactions (regardless of the accounting treatment of such securitization
transactions).

“Consolidated Net Income” means, for any period, the consolidated net earnings
(or loss) after taxes of the Company and its Consolidated Subsidiaries for such
period, as determined in accordance with GAAP.

“Consolidated Secured Debt” means (a) the Consolidated Debt of the Company and
its Subsidiaries secured by a Lien on any assets of the Company and its
Subsidiaries minus (b) any Consolidated Debt at Subsidiaries that are not
Guarantors incurred pursuant to Section 8.01(b) or Section 8.01(i)(z) included
in clause (a) of this definition of Consolidated Secured Debt.

“Consolidated Subsidiary” means, at any date, any subsidiary the accounts of
which would be consolidated with those of the Company in its consolidated
financial statements at such date in accordance with GAAP.

“Consolidated Total Assets” means, as of any date, the amount that would appear
opposite the caption “total assets” (or any like caption) on a consolidated
balance sheet of the Company and its Consolidated Subsidiaries prepared as of
such date in accordance with GAAP.

“Consolidated Unadjusted EBITDA” has the meaning set forth in the definition of
“Consolidated EBITDA.”

 

-6-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is legally
bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt” means (but without duplication of any item) (i) indebtedness for borrowed
money or for the deferred purchase price of property or services other than
(x) trade accounts payable on customary terms in the ordinary course of business
and (y) financial obligations under management consulting contracts or
noncompete agreements with unaffiliated Persons entered into in connection with
the acquisition of the businesses of such Persons, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations as
lessee under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, (iv) the maximum amount available to be drawn under
letters of credit (including standby and commercial); provided that letters of
credit that are cash collateralized, up to a maximum aggregate amount of
$50,000,000 at any one time, shall not be deemed Debt and (v) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clause (i), (ii), (iii) or (iv) above.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable law, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Margin for
Letter of Credit Fees plus 2% per annum to the fullest extent permitted by
applicable law.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, an L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, other than via an
Undisclosed Administration, (i) become the subject of a proceeding under any
Debtor Relief Law, (ii) had appointed for it a

 

-7-



--------------------------------------------------------------------------------

receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Borrower” means the Subsidiaries of the Company party hereto
pursuant to Section 2.14.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Obligations” means all Obligations under the Loan Documents
of Designated Borrowers.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of its Subsidiaries in connection
with a Disposition; provided that with respect to any Disposition involving
non-cash consideration in excess of $5,000,000, the designation of non-cash
consideration shall be evidenced pursuant to an Officers’ Certificate setting
forth the basis of such valuation, executed by a Responsible Officer of the
Borrower, less the amount of cash received in connection with a subsequent
disposition of or collection on such Designated Non-Cash Consideration.

“DFS” means Donnelley Financial Solutions, Inc.

“DFS and LSC Collateral” means the assets owned by the DFS Guarantor and the LSC
Guarantor, and shall include the Equity Interests of the DFS Group and LSC
Group.

“DFS Group” means DFS and its subsidiaries.

“DFS Guarantor” means any member of the DFS Group that was an obligor under the
Existing Credit Agreement immediately prior to the Closing Date.

“Disposition” or “Dispose” by any Person, means the disposition by such Person,
in a single transaction or in a series of related transactions, of property or
assets of such Person or a Subsidiary with fair market value in excess of
$10,000,000, including by way of issuing Equity Interests in a Subsidiary, but
excluding any Involuntary Disposition.

“Distributions” has the meaning specified in the definition of “Transactions.”

“Dodd-Frank and Basel III” has the meaning specified in the definition of
“Change in Law.”

“Dollars” and the sign “$” each mean the lawful currency of the United States.

 

-8-



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the Equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of noncompliance or violation, notice
of liability or potential liability, investigation, proceeding, consent order or
consent agreement relating in any way to any Environmental Law, Environmental
Permit or Hazardous Materials or arising from alleged injury or threat of injury
to the environment, including (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial
interpretation relating to the environment or Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting.

“Equivalent” in Dollars of any Alternative Currency on any date means the
equivalent in Dollars of such Alternative Currency determined by using the
quoted spot rate at which Bank of America’s principal office in London offers to
exchange Dollars for such Alternative Currency in London prior to 4:00 P.M.
(London time) on such date as is required pursuant to the terms of this
Agreement, and the “Equivalent” in any Alternative Currency of

 

-9-



--------------------------------------------------------------------------------

Dollars means the equivalent in such Alternative Currency of Dollars determined
using the quoted spot rate at which Bank of America’s principal office in London
offers to exchange such foreign currency for Dollars in London prior to 4:00
P.M. (London time) on such date as is required pursuant to the terms of this
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination, under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) receipt of notice from the PBGC of its intent to take action
under Section 4042 of ERISA to terminate or appoint a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304 and
305 of ERISA or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan
(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or comparable or successor rate, which
is approved by the Administrative Agent as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period and (ii) denominated in Canadian Dollars, the rate per
annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “CDOR Rate”) at or about 10:00a.m.
(Toronto, Ontario time) two (2) Business Days prior to the commencement of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time,
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative

 

-10-



--------------------------------------------------------------------------------

Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent; and (ii) if the Eurocurrency Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of definition of “Eurocurrency Rate.”

“Events of Default” has the meaning set forth in Section 9.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 4.08 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document,
(a) Taxes imposed on or measured by such recipient’s net income (however
denominated), and franchise Taxes imposed in lieu of net income Taxes, by a
jurisdiction as a result of such recipient being organized, having its principal
office in or, in the case of any Lender, having its applicable Lending Office in
such jurisdiction or as a result of any other present or former connection
between such recipient and such jurisdiction (including such recipient carrying
on a trade or business, having a permanent establishment or being a resident for
tax purposes in such jurisdiction), other than any connection arising solely
from such recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to and/or
enforced, any Loan Documents (including, for the avoidance of doubt, any backup
withholding in respect of such Taxes), (b) any branch profits Taxes under
Section 884(a) of the Internal Revenue Code, or any similar Tax, imposed by any
jurisdiction described in (a), (c) any withholding Tax attributable to a
Lender’s failure to comply with Section 3.01(e), (d) in the case of a Foreign
Lender to the Company (other than an assignee pursuant to a request by the
Company under Section 11.13), any United States federal withholding Tax that is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, immediately prior to the designation of
a new Lending Office (or assignment), to receive additional amounts from the
Company with respect to such withholding Tax pursuant to Section 3.01 and
(e) any United States federal withholding Tax imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 15, 2012, among the Borrower, certain subsidiaries of the Borrower as
guarantors, Bank of America, N.A., as Administrative Agent and the other parties
thereto, as amended, supplemented, or otherwise modified prior to the Closing
Date.

“Existing Letters of Credit” means the Letters of Credit on Schedule 2.03.

“Existing Maturity Date” has the meaning set forth in Section 2.17(a).

“ExpressMap” means an aerial map issued by a survey provider that has been
selected by the Borrower and is reasonably acceptable to the Administrative
Agent with respect to any Mortgaged Property, in form and substance reasonably
acceptable to the Administrative Agent, together with a written certificate
executed by a Responsible Officer of the Borrower stating that the material
improvements utilized in connection with such Mortgaged Property (i) are located
within such Mortgaged Property and (ii) are depicted on the aerial map relating
to such Mortgaged Property.

 

-11-



--------------------------------------------------------------------------------

“Extending Lender” has the meaning set forth in Section 2.17(e).

“Extension Request” has the meaning set forth in Section 2.17(a).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person related to proceeds of an Involuntary Disposition (other than
proceeds of business interruption insurance); provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of insurance
or casualty and condemnation awards (or payments in lieu thereof) to the extent
that such proceeds, awards or payments (a) in respect of loss or damage to
equipment or fixed assets are applied (or in respect of which expenditures were
previously incurred) to replace or repair the equipment or fixed assets in
respect of which such proceeds were received in accordance with the terms of
Section 2.05(b)(iii) or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.

“Facility Fee” has the meaning set forth in Section 2.09.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date hereof (and any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or other official administrative interpretations
thereof, any agreement entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code as of the date of this Agreement (or any amended or
successor version described above), and any intergovernmental agreement
implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means that certain fee letter dated as of August 8, 2016 between
Bank of America and the Company.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto, and (v) the Biggert-Waters Flood Insurance Reform Act of 2012,
as now or hereinafter in effect or any successor statute thereto.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Internal Revenue Code.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

-12-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States as
set forth in the Financial Accounting Standards Board (“FASB”) Accounting
Standards Codification (“ASC”) and other sources as described in FASB ASC 105,
“Generally Accepted Accounting Principles”, that are applicable to the
circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting regulatory capital rules or standards
(including the Bank for International Settlements or the Basel Committee on
Banking Supervision or any successor or similar authority to any of the
foregoing).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien). The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means the Guarantors on the signature pages hereto and any other
Domestic Subsidiary that becomes a Guarantor after the date hereof (whether
required to by this Agreement or otherwise); it being understood that the
Company is a Guarantor of the Designated Borrower Obligations as described in
Article IV.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties pursuant to Article IV or any applicable joinder agreement.

“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials, radon
gas and any other chemicals, materials or substances designated, classified or
regulated as being “hazardous” or “toxic,” or words of similar import, under any
federal, state, local or foreign statute, law, ordinance, rule, regulation,
code, order, judgment, decree or judicial interpretation.

“Hedge Bank” means any Person that, at the time it enters into an interest rate
or foreign currency Swap Contract permitted hereunder, or in the case of such a
Swap Contract existing on the Closing Date, on the Closing Date, is a Lender or
an Affiliate of a Lender, in its capacity as a party to such Swap Contract.

“HMT” has the meaning specified in the definition of “Sanction(s).”

“Honor Date” has the meaning set forth in Section 2.03(d)(i).

 

-13-



--------------------------------------------------------------------------------

“Indemnified Taxes” means all Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Loan Party under any Loan
Document, other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 11.04(b).

“Indentures” means (1) the Indenture, dated as of November 1, 1990, between the
Borrower The Bank of New York Trust Company, N.A. as Trustee, as amended or
supplemented, and (2) the Indenture, dated as of January 3, 2007, between the
Borrower and Wells Fargo Bank, National Association, as successor in interest to
LaSalle Bank National Association, as amended or supplemented.

“Information” has the meaning specified in Section 11.07.

“Information Documents” means the Company’s Annual Report on Form 10-K for the
year ended December 31, 2015 together with all schedules and exhibits thereto,
including those incorporated therein by reference, as filed with the Commission
pursuant to the Securities Exchange Act of 1934, as amended.

“Insurance Policy Debt” means Debt of the Company or any of its Subsidiaries
under policies of life insurance now or hereafter owned by the Company or any of
its Subsidiaries under which policies the sole recourse for such borrowing is
against such policies.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
trade secrets, trade secret licenses, technology, know-how and processes, and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, (a) initially the
period commencing on the date such Eurocurrency Rate Loan is disbursed or
converted to or continued as a Eurocurrency Rate Loan and ending on the date one
week (with respect to Loans denominated in Dollars only) or one, two, three or
six months thereafter, as selected by the Company in its Loan Notice (or such
other period that is twelve months or less requested by the Company and
consented to by the Lenders) and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Rate Loan and ending one week with respect to Loans denominated in Dollars
only), one month, two months, three months or six months (or, if agreed to by
all Lenders under the applicable facility, twelve months or such other, shorter
period) thereafter, as selected by the Borrower by irrevocable Loan Notice to
the Administrative Agent not later than 12:00 noon, New York City time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan of at least one
month’s duration that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

 

-14-



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) an
Acquisition, less any amount paid, repaid, returned, distributed or otherwise
received in cash in respect of any Investment. The amount of any Investment
shall be the amount actually invested without adjustment for subsequent
increases or decreases in value.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Borrower or
any Subsidiary.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of the
applicable L/C Issuer and relating to such Letter of Credit.

“Judgement Currency” has the meaning specified in Section 11.20.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, with respect to a particular Letter of Credit, (a) Bank of
America, (b) JPMorgan Chase Bank, N.A., (c) Citibank, N.A., (d) Comerica Bank,
each in its capacity as an issuer of Letters of Credit hereunder, or (e) such
other Lender selected by the Borrower (upon notice to the Administrative Agent)
from time to time to issue such Letter of Credit (provided that no Lender shall
be required to become an L/C Issuer pursuant to this clause (e) without such
Lender’s consent), or any successor issuer of Letters of Credit hereunder. It is
understood and agreed that any L/C Issuer appointed under clause (e) may be
appointed to issue only certain letters of credit or even one specific letter of
credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and each other Person that becomes a “Lender” in accordance with
this Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender. Each Lender may, at its option, make any Loan
available to any Borrower that is a Foreign Subsidiary by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Borrower that is
a Foreign Subsidiary to repay such Loan in accordance with the terms of this
Agreement.

 

-15-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means with respect to any L/C Issuer, the amount set
forth opposite such L/C Issuer’s name on Schedule 2.01 under the heading “Letter
of Credit Sublimit”; provided that the Borrower and any L/C Issuer may from time
to time by written agreement delivered to the Administrative Agent vary the
amount of any L/C Issuer’s Letter of Credit Sublimit. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. The aggregate Letter of Credit Sublimit as of the Closing Date is
$150,000,000.

“Leverage Ratio” means, on a Pro Forma Basis, as of any date of determination,
the ratio of (a) Consolidated Debt on such date to (b) Consolidated EBITDA for
the most recent four-quarter period then ended for which financial statements
have been delivered pursuant to Section 7.02(a) or (b).

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Swiss Francs and Yen, in
each case as long as there is a published LIBOR rate with respect thereto.

“Lien” means, with respect to any asset, any security interest, mortgage,
pledge, lien, claim, charge or encumbrance of any kind in respect of such asset.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Swing Line Loan, or, if applicable, an L/C
Borrowing.

“Loan Documents” means this Agreement, each Note, the Guaranty, the Collateral
Documents, each Issuer Document, each Designated Borrower Request and Assumption
Agreement and the Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02 or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Loan Parties” means each of the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“LSC” means LSC Communications Inc.

“LSC Group” means LSC and its subsidiaries.

 

-16-



--------------------------------------------------------------------------------

“LSC Guarantor” means any member of the LSC Group that was an obligor under the
Existing Credit Agreement immediately prior to the Closing Date.

“Margin Stock” has the meaning specified in Regulation U issued by the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, results of operations or properties of the Company and its
Subsidiaries, taken as a whole, (b) the legality, validity or enforceability of
this Agreement or the Notes or any Collateral Document, or (c) the ability of
the Company to perform its material obligations under this Agreement or any
Collateral Document.

“Material Real Property” shall mean any parcel of Real Property located in the
United States and having a fair market value (on a per-property basis) greater
than or equal to $15,000,000 as of (x) the Closing Date, for Real Property then
owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date, in each case as determined by the Company in good faith; provided
that no Principal Property (as defined in each Indenture) shall be a Material
Real Property; provided further that the foregoing proviso shall cease to apply
on the date on which Section 406 or 1006, as applicable, and 407 or 1007, as
applicable, in all of the Indentures and any future Indentures with similar
terms shall cease to be in effect with respect to any Debt thereunder in
accordance with the terms of each Indenture and any future indentures with
similar terms, including as a result of covenant defeasance.

“Material Subsidiary” means (a) any Designated Borrower and (b) any other
Subsidiary of the Company which, at the time of determination, (i) shall own
assets comprising in excess of 2% of all of the assets of the Company and its
consolidated Subsidiaries on a consolidated basis or (ii) has net sales for the
four fiscal quarters most recently ended in excess of 2% of the net sales of the
Company and its consolidated Subsidiaries on a consolidated basis.

“Maturity Date” means September 30, 2021 unless such date is extended pursuant
to Section 2.17; provided, however, that if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means deeds of trust, trust deeds, deeds to secure debt and
mortgages, in each case, substantially in the form to be reasonably agreed upon
by the Borrower and Administrative Agent with such changes as may be appropriate
to comply with applicable state and local laws and such other changes as are
reasonably agreed upon by the Administrative Agent and the Borrower.

“Mortgage Amendment” has the meaning specified in Section 7.11.

“Mortgage Policy” has the meaning specified in Section 7.08.

“Mortgaged Property” means, collectively, each Material Real Property that is
identified as such on Schedule 7.11 and each additional Material Real Property
encumbered by a Mortgage pursuant to Section 7.08.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

-17-



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Company or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of the Company or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and
Permitted Investments received in connection with such transaction (including
any cash or Permitted Investments received by way of deferred payment pursuant
to a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Debt that is secured by the
applicable asset and that is required to be repaid in connection with such
transaction (other than Debt under the Loan Documents), (B) out-of-pocket
expenses incurred by the Company or such Subsidiary in connection with such
transaction and (C) taxes reasonably estimated to be payable as a result of such
transaction; provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition by more than $2,500,000, the aggregate amount of
such excess shall constitute Net Cash Proceeds; and

(b) with respect to the sale or issuance of any Equity Interests by the Company
of any of its Subsidiaries or the incurrence or issuance of any Debt of by the
Company or any of its Subsidiaries, the excess of (i) the sum of the cash and
Permitted Investments received in connection with such transaction over (ii) the
sum of (A) the principal amount of any Debt that is required to be repaid in
connection with such transaction (other than Debt under the Loan Documents),
(B) the out-of-pocket expenses (including underwriting discounts and
commissions) incurred by the Company in connection with such transaction and
(C) taxes reasonably estimated to be payable as a result of such transaction.

“Non-Bank Certificate” has the meaning specified in Section 3.01(e).

“Non-Consenting Lender” has the meaning specified in Section 11.13.

“Non-Extending Lender” has the meaning specified in Section 2.17(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(c)(iii).

“Note” has the meaning specified in Section 2.11(a).

“Notice Date” has the meaning specified in Section 2.17(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower or Guarantor arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Borrower, any Guarantor or any Affiliate of any thereof of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Taxes” means all present or future stamp, documentary, intangible,
recording, filing or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, registration or
enforcement of, from the receipt or perfection of a security interest under or
otherwise with respect to, this Agreement or any other Loan Document.

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of any Loans occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Company of Unreimbursed Amounts.

 

-18-



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit 5.01(a)(xi) hereto or any other form approved by the Administrative
Agent, as the same shall be supplemented from time to time by a Perfection
Certificate Supplement or otherwise.

“Perfection Certificate Supplement” means a certificate supplement substantially
in the form of Exhibit 7.02(g) hereto or any other form approved by the
Administrative Agent.

“Permitted Acquisition” has the meaning specified in Section 8.02(e).

“Permitted Encumbrances” means Permitted Liens pursuant to Section 8.06(a), (k),
(l), (m), (n), (p), (q), (t), (u) or (w).

“Permitted Liens” has the meaning specified in Section 8.06.

“Permitted Investments” means: (a) direct obligations of the United States of
America, or of any agency of either thereof, or obligations guaranteed as to
principal and interest by the United States of America or by any agency of
either thereof, in either case maturing not more than 270 days from the date of
acquisition thereof; (b) certificates of deposit issued or bankers’ acceptances
issued by any Lender or any other bank or trust company organized under the laws
of the United States of America or any state thereof and having capital, surplus
and undivided profits of at least U.S.$500,000,000 (or equivalent amount in
other currencies); (c) commercial paper rated A-1 or better or P-1, R-1 low or
A-1 or better by S&P, Moody’s Investors Service, Inc. or Dominion Bond Rating
Service Limited, respectively, or other recognized international rating agency
approved by the Administrative Agent, maturing not more than 180 days from the
date of acquisition thereof; (d) commercial paper rated A-2 or better (but less
than A-1) or P-2 or better (but less than P-1) by S&P or Moody’s Investors
Services, Inc. respectively or a recognized international rating agency approved
by the Administrative Agent, maturing not more than 30 days from the date of
acquisition thereof; (e) money market funds which have a rating of “R 1 (low)”
by Dominion Bond Rating Service Limited or “AAA m” or “AAA mg” by S&P or have
otherwise been approved in writing by the Administrative Agent; (f) time
deposits held at a bank or trust company organized under the laws of the United
States of America or any

 

-19-



--------------------------------------------------------------------------------

state thereof and having capital, surplus and undivided profits of at least
U.S.$500,000,000 (or equivalent amount in other currencies); (g) in the case of
Investments by any Foreign Subsidiary made in a country outside the United
States of America, other customarily utilized high-quality Investments in the
country where such Foreign Subsidiary is located that are comparable to the
Investments listed above; and (h) any other investments approved in writing by
the Administrative Agent.

“Permitted Refinancing” means, with respect to any Debt, any refinancing
thereof; provided, however, that: (a) no Default or Event of Default shall have
occurred and be continuing or would arise therefrom; (b) any such refinancing
Debt shall (i) not have a stated maturity or weighted average life that is
shorter than that of the Debt being refinanced (provided that the stated
maturity or weighted average life may be shorter if the stated maturity of any
principal payment (including any amortization payments) is not earlier than the
earlier of (1) the stated maturity in effect prior to such refinancing or
(2) 181 days after the Maturity Date then in effect at the time of issuance),
(ii) if the Debt being refinanced is subordinated by its terms or by the terms
of any agreement or instrument relating to such Debt, be at least as subordinate
to the Obligations as the Debt being refinanced (and unsecured if the refinanced
Debt is unsecured) and (iii) be in a principal amount that does not exceed the
principal amount so refinanced, plus accrued interest, plus any premium or other
payment required to be paid in connection with such refinancing, plus, in either
case, the amount of fees and reasonable expenses of the Company or any of its
Subsidiaries incurred in connection with such refinancing; and (c) the sole
obligor on such refinancing Debt shall be the Company or the original obligor on
such Debt being refinanced; provided, however, that (i) any guarantor of the
Debt being refinanced shall be permitted to guarantee the refinancing Debt and
(ii) any Loan Party shall be permitted to guarantee any such refinancing Debt of
any other Loan Party.

“Person” means an individual, partnership, corporation (including a company or
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning set forth in Section 7.02.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.05, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 7.02(a) or (b). In
connection with the foregoing, (a) with respect to any Disposition (i) income
statement and cash flow statement items (whether positive or negative)
attributable to the property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction (it being
agreed that with respect to any Disposition, such pro forma calculations may
include a reasonable estimate of corporate overhead costs and expenses
attributable to the property, assets or Subsidiary Disposed of that will no
longer be incurred following such Disposition) and (ii) Debt which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period, and (b) with respect to any Acquisition, (i) income statement
and cash flow statement items attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement and cash flow statement items for the Company and its
Subsidiaries in accordance with GAAP and (B) such items are supported by
financial statements or other information (it being agreed that with respect to
any Acquisition, such pro forma calculations may include a reasonable estimate
of savings resulting from such Acquisition that have been realized or for which
the steps necessary for realization have been taken and are expected to be
realized in an amount not to exceed 10% of Consolidated Unadjusted EBITDA before
giving effect to such synergies for any measurement period) and (ii) any Debt
incurred or assumed by the Company or any Subsidiary (including the Person or
property acquired) in connection with such transaction and any Debt of the
Person or property acquired which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Debt has a floating or formula rate, shall
have an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Debt as at the relevant date of determination.

 

-20-



--------------------------------------------------------------------------------

“Public Lender” has the meaning set forth in Section 7.02.

“Qualified ECP Guarantor” means, at any time, in respect of any Swap Obligation,
each Loan Party with total assets exceeding $10,000,000 or that qualifies at
such time as an “eligible contract participant” under the Commodity Exchange Act
and can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under §1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto and all improvements located
thereon and appurtenant fixtures and equipment.

“Register” has the meaning set forth in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisers of such
Person and of such Person’s Affiliates.

“Released Guarantors” has the meaning set forth in Section 10.10.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Revaluation Date” means (a) each date of a Borrowing of a Eurocurrency Rate
Loan denominated in an Alternative Currency, (b) each date of a continuation of
a Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (c) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto or in any documentation executed by such Lender pursuant to
Section 2.01(b), as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

-21-



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any sanction, law, rule or regulation administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Company or any of its Subsidiaries and any Cash
Management Bank.

“Secured Hedge Agreement” means any interest rate or foreign currency Swap
Contract permitted hereunder that is entered into by and between the Company or
any of its Subsidiaries and any Hedge Bank.

“Secured Leverage Ratio” means, on a Pro Forma Basis, as of any date of
determination, the ratio of (a) Consolidated Secured Debt on such date to
(b) Consolidated EBITDA for the most recent four-quarter period then ended for
which financial statements have been delivered pursuant to Section 7.02(a) or
(b).

“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Company or any of its
Subsidiaries under each Secured Hedge Agreement, and (c) the due and punctual
payment and performance of all obligations of the Company or any of its
Subsidiaries (including overdrafts and related liabilities) under each Secured
Cash Management Agreement; provided, that the Secured Obligations shall exclude
any Excluded Swap Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means, in each case as amended and together with each other
security agreement and joinder agreement to the security agreement delivered
hereunder, the security agreement in substantially the form of Exhibit
5.01(a)(iii) hereto.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 4.08).

 

-22-



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 12:00 noon on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” means the lawful currency of the United Kingdom.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other business entity
(a) of which a majority of the shares of Voting Stock is at the time
beneficially owned by such Person, (b) over which such Person has the ability to
direct the management, or (c) whose financial results are consolidated into the
financial statements of such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

“Survey” has the meaning specified in Section 7.08.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, the termination value thereof.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit 2.04 or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Revolving Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Commitments.

 

-23-



--------------------------------------------------------------------------------

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Title Insurer” has the meaning specified in Section 7.08.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.

“Transactions” means (i) the entry into the Loan Documents, (ii) the
distribution of at least 80% of the common stock of DFS to the shareholders of
the Company (the “DFS Distribution”), (iii) the distribution of at least 80% of
the common stock of LSC to the shareholders of the Company (the “LSC
Distribution” and together with the DFS Distribution, the “Distributions”),
(iv) the distribution from DFS and LSC to the Company in the amount of at least
$1,126 million, (v) the offer to purchase for cash, retirement upon exchange or
redemption for cash of certain debt securities of the Company (x) by the Company
for the purpose of reducing its outstanding debt and (y) by certain third-party
purchasers for the purpose of exchanging with the Company such debt securities
for certain debt securities of DFS, collectively up to a maximum aggregate
purchase price of $1,200,000,000, in each case, prior to or substantially
concurrently with the Closing Date, and (vi) the sale or exchange of any common
stock of DFS or LSC retained by the Company or its subsidiaries following the
Distributions, including for debt securities of the Company with certain
third-party purchasers, and the application of any proceeds of such sale or
exchange to offer to purchase for cash, retire upon exchange or redeem for cash
certain debt securities of the Company.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

“United States” means the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).

“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose common stock (other than directors’ qualifying shares or similar nominal
shares to the extent required under applicable legal requirements) is at the
time owned by such Person and/or one or more Wholly Owned Subsidiaries of such
Person and

 

-24-



--------------------------------------------------------------------------------

(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person and/or one or more Wholly Owned Subsidiaries
of such Person have 100% of the common equity interests (other than directors’
qualifying shares or similar nominal shares to the extent required under
applicable legal requirements) at such time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

SECTION 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property”
(except when used as accounting terms, in which case GAAP shall apply) shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the statements referenced in Section 6.01(e). Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein, Debt of
the Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

-25-



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Administrative Agent shall so request,
the Administrative Agent and the Company shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP. Upon any agreement between the Company and the
Administrative Agent as to any such amendment, the Administrative Agent shall
provide the Lenders with prompt written notice of such amendment. Unless the
Required Lenders shall have objected to such amendment within ten Business Days
after the Lenders shall have been notified thereof by the Administrative Agent,
such amendment shall become effective and shall be binding on all parties
hereto; provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

SECTION 1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan, such amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

SECTION 1.06 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders that would be obligated to make Credit Extensions denominated in
such requested currency.

(b) Any such request shall be made to the Administrative Agent not later than
12:00 noon, ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent). In
the case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender
shall notify the Administrative Agent, not later than 12:00 noon, two Business
Days after receipt of such request whether it consents, in its reasonable
discretion, to the making of Eurocurrency Rate Loans in such requested currency.

 

-26-



--------------------------------------------------------------------------------

(c) Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders that would be obligated to make
Credit Extensions denominated in such requested currency consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

SECTION 1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) In connection with Alternative Currency, each provision of this Agreement
also shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be appropriate to reflect
a change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

SECTION 1.08 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.09 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

-27-



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01 Revolving Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Company or if applicable a Designated Borrower in Dollars or in one or more
Alternative Currencies from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Revolving Commitment, and (iii) the aggregate
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Within the limits of each
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein; provided,
however, that all Borrowings made on the Closing Date shall be made as Base Rate
Loans unless the Company has provided a funding indemnity letter to the
Administrative Agent on a timely basis in form and substance acceptable to the
Administrative Agent. Each Lender may, at its option, make any Loan available to
any Borrower that is a Foreign Subsidiary by causing any foreign or domestic
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of such Borrower that is a
Foreign Subsidiary to repay such Loan in accordance with the terms of this
Agreement.

(b) Increases of the Aggregate Commitments. The Company shall have the right,
upon at least five Business Days’ prior notice to the Administrative Agent (or
such shorter period reasonably agreed to by the Administrative Agent) from time
to time, to increase the Aggregate Revolving Commitments and/or to add “term
loans” hereunder in one or more increases, at any time prior to the date that is
six months prior to the Maturity Date, subject, however, in any such case, to
satisfaction of the following conditions precedent:

(i) the aggregate increase in Aggregate Revolving Commitments and term loan
additions ever made hereunder shall not exceed $100,000,000;

(ii) no Default shall have occurred and be continuing on the date on which such
increase is to become effective and after giving effect to such increase and the
incurrence of Debt thereunder and use of proceeds therefrom on a Pro Forma Basis
assuming it were fully drawn, the Company is in compliance with Section 8.05;

(iii) the representations and warranties set forth in Article VI shall be true
and correct in all material respects on and as of the date on which such
increase is to become effective, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date; provided
that in the case of any incremental term loans used to finance an acquisition
permitted hereunder, to the extent the Lenders participating in such term loans
agree, only customary “specified representations” and “acquisition agreement
representations” (i.e., those representations of the seller or the target (as
applicable) in the applicable acquisition agreement that are material to the
interests of the Lenders and only to the extent that the Company or its
applicable subsidiary has the right to terminate its obligations under the
applicable acquisition agreement as a result of the failure of such
representations to be accurate) be true and correct in all material respects
(except to the extent that any such representation and warranty is qualified by
materiality or “Material Adverse Effect”, in which case such representation and
warranty shall be true and correct in all respects).

(iv) such increase shall be in a minimum amount of $10,000,000 and in integral
multiples of $5,000,000 in excess thereof;

(v) such requested increase shall only be effective upon receipt of
(A) additional Revolving Commitments or term loan commitments in a corresponding
amount of such requested increase from either existing Lenders and/or one or
more other institutions that qualify as Eligible Assignees (it being understood
and agreed that no existing Lender shall be required to provide an additional
Revolving Commitment or term loan commitment) and (B) documentation from each
institution providing an additional Revolving Commitment or term loan commitment
evidencing its additional Revolving Commitment or term loan commitment and its
obligations under this Agreement in form and substance reasonably acceptable to
the Administrative Agent;

 

-28-



--------------------------------------------------------------------------------

(vi) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Company and any Designated
Borrower) it may reasonably request relating to the corporate or other necessary
authority for such increase and the validity of such increase in the Aggregate
Revolving Commitments or term loan commitments, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent;

(vii) the Borrower shall have paid such arrangement and upfront fees as agreed
by such Borrower with any existing or incremental Lenders that are due and
payable on or prior to the date of such requested increase in the Aggregate
Revolving Commitments or term loan commitments;

(viii) if any Revolving Loans are outstanding at the time of the increase in the
Aggregate Revolving Commitments, the Borrowers shall, if applicable, prepay one
or more existing Revolving Loans (such prepayment to be subject to Section 3.05)
in an amount necessary such that after giving effect to the increase in the
Aggregate Revolving Commitments, each Lender will hold its pro rata share (based
on its Applicable Percentage of the increased Aggregate Revolving Commitments)
of outstanding Revolving Loans; and

(ix) any term loans (i) shall have a weighted average life to maturity and final
maturity date of no less than one-half year after the then current final
maturity date of the Revolving Loans, (ii) shall benefit from the same security
interests as the Aggregate Revolving Commitments, (iii) other than with respect
to prepayments, pricing and fees, amortization and maturity, the terms of any
such loan, taken as a whole, shall be no less favorable to the Borrower than the
terms hereunder, (iv) may come ahead of Revolving Loans and Aggregate Revolving
Commitments and related Obligations with respect to optional and mandatory
prepayments and (iv) may be effected through amendments to this Agreement made
by the Company, the Administrative Agent and the term loan lenders and without
the consent of any other person.

For the avoidance of doubt, increases pursuant to this Section 2.01(b) are
solely at Lender discretion and any Lender who does not respond to an increase
request shall be deemed to have rejected it.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed by delivery to the Administrative Agent of a Loan Notice. Each such
notice must be received by the Administrative Agent not later than (i) 12:00
noon three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of, Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) 12:00 noon four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of any Borrowing
or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) 1:00 p.m. on the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(d) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Company is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Loans to be borrowed, and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Loan Notice requesting a Borrowing, then the Loans so requested shall be
made in Dollars. If the Company fails to specify a Type of a Loan in a

 

-29-



--------------------------------------------------------------------------------

Loan Notice or if the Company fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice; provided that a Base Rate Loan requested after noon
on the same day funding is requested shall be available no later than 2:00 p.m.
on that Business Day. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Company or the other applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date of a Borrowing of Revolving
Loans there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings and
second, shall be made available to such Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect.

SECTION 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Company or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect

 

-30-



--------------------------------------------------------------------------------

to any Letter of Credit, (w) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, (x) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations and Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the aggregate Letter of Credit Sublimit and (z) the
aggregate face amount of Letters of Credit issued by any L/C Issuer shall not,
unless otherwise agreed by such L/C Issuer, exceed its Letter of Credit
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(c)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain the L/C Issuer from issuing such Letter of
Credit, or any law applicable to the L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit, or request that the L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement for which the
L/C Issuer is not otherwise compensated hereunder not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

-31-



--------------------------------------------------------------------------------

(v) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) An L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and such L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(c) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the applicable L/C
Issuer and the Administrative Agent not later than 1:00 p.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their reasonable discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to such L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require. Additionally, the Company shall furnish to the applicable L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Company or the applicable Subsidiary
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its reasonable discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is

 

-32-



--------------------------------------------------------------------------------

issued. Unless otherwise directed by the applicable L/C Issuer, the Company
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is ten Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(d) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof. Not later than 12:00 noon on the
date of any payment by such L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Company shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(d)(i) and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Company fails to
so reimburse the applicable L/C Issuer by such time, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Borrowing of Revolving Loans that are Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. Any notice given by the applicable
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(d)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(d)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, in Dollars, at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(d)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Company
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(d)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

-33-



--------------------------------------------------------------------------------

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(d) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(d), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(d) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Company of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(d) by the time specified in
Section 2.03(d)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such L/C Issuer
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

(vii) If the L/C Issuer shall make any payment or disbursement pursuant to a
drawing under a Letter of Credit, then, (x) the unpaid amount thereof shall bear
interest, for each day from and including the date such payment or disbursement
is made to but excluding the Honor Date, at the Applicable Margin for Revolving
Loans that are Base Rate Loans, and (y) unless the Borrowers shall reimburse
such payment or disbursement in full on the Honor Date, the unpaid amount
thereof shall bear interest payable on demand, for each day from and including
the Honor Date to but excluding the date that the Borrowers reimburse such
payment or disbursement, at the rate per annum determined pursuant to
Section 2.08(b). Interest accrued pursuant to this paragraph shall be for the
account of the L/C Issuer, except that interest accrued on and after the date of
payment by any Lender pursuant to this Section 2.03(d) to reimburse the L/C
Issuer shall be for the account of such Lender to the extent of such payment.

(e) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(d), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the applicable L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

-34-



--------------------------------------------------------------------------------

(f) Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(g) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(f); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,

 

-35-



--------------------------------------------------------------------------------

damages suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuers may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(h) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit) the rules of the ISP shall
apply to each standby Letter of Credit.

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to adjustments as provided in
Section 2.16, with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Margin for Letter of Credit Fees times the daily amount available to be drawn
under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to this
Section 2.03 shall be payable to the maximum extent permitted by applicable law,
to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv) with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. Letter of
Credit Fees shall be (i) due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Margin for Letter of Credit Fees during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by such Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default pursuant to Section 9.01(a) or
9.01(b) exists, all Letter of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to the applicable L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate
per annum agreed to between the Company and the applicable L/C Issuer, computed
on the daily amount available to be drawn under such Letter of Credit and on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the applicable L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

-36-



--------------------------------------------------------------------------------

SECTION 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, agrees to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Revolving Commitments at such time,
and (ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations and Swing Line Loans shall not exceed such Lender’s Revolving
Commitment, (y) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article V is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 4.00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Commitments and the conditions set forth
in Section 5.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

-37-



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such Base
Rate Loans in accordance with Section 2.04(c)(i), the request for Base Rate
Loans submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

-38-



--------------------------------------------------------------------------------

SECTION 2.05 Prepayments.

(a) Voluntary Prepayments of Loans. (i) Each Borrower may, upon notice from the
Company to the Administrative Agent in such form as may be reasonably approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be reasonably approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer, at any time or from time to time voluntarily prepay Revolving Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Administrative Agent not later than 12:00 noon (1) two
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) three Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
and (3) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); (C) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $5,000,000 (or its Alternative Currency Equivalent)
or a whole multiple of $1,000,000 (or its Alternative Currency Equivalent) in
excess thereof (or, if less, the entire principal amount thereof then
outstanding) and (D) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding). Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Company, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments of Loans.

(i) If any Loan Party Disposes of any property pursuant to Section 8.10(a) other
than property recorded as current assets on the Company’s consolidated financial
statements which results in the realization by such Person of Net Cash Proceeds
in excess of $10 million, the Company shall prepay an aggregate principal amount
of L/C Borrowings or Revolving Loans (without any reduction of the Revolving
Commitments hereunder) equal to 100% of such Net Cash Proceeds (including
amounts below $10 million) within 10 Business Days following receipt thereof by
such Person (such prepayments to be applied as set forth in clause (v) below);
provided, that, if on any date that a mandatory prepayment is due hereunder, the
amount of the mandatory prepayment due exceeds the aggregate principal amount of
L/C Borrowings and Revolving Loans outstanding, the Company’s obligations under
this Section 2.05(b)(i) shall be satisfied by prepaying such aggregate principal
amount of L/C Borrowings or Revolving Loans (without any reduction of the
Revolving Commitments hereunder); and provided, further, that, with respect to
any Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(i) that would trigger a prepayment hereunder, at the election of
the Company (as notified by the Company to the Administrative Agent on or prior
to tenth Business Day after such Disposition), and so long as no Default or
Event of Default shall have occurred and be continuing, the Company or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in assets
(including capital expenditures) or a Permitted Acquisition so long as within
the later of (x) 360 days after the receipt of such Net Cash Proceeds and
(y) 180 days after the entry into a contract to reinvest such proceeds within
360 days after the receipt thereof, such purchase

 

-39-



--------------------------------------------------------------------------------

shall have been consummated (as certified by the Company in writing to the
Administrative Agent); and provided further that any Net Cash Proceeds not
subject to such definitive agreement or so reinvested shall be promptly applied
to the repayment of the L/C Borrowings or Revolving Loans (without any reduction
of the Revolving Commitments hereunder) to the extent set forth in this
Section 2.05(b)(i).

(ii) Within seven Business Days following the incurrence or issuance by the
Company or any of its Subsidiaries of any Debt (other than Debt permitted to be
created, incurred, suffered to exist or issued pursuant to Section 8.01), the
Company shall prepay an aggregate principal amount of Loans equal to 100% of all
Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Company or such Subsidiary (such prepayments to be applied as set forth in
clause (vi) below).

(iii) Upon any Extraordinary Receipt in excess of $10 million received by or
paid to or for the account of any Loan Party, and not otherwise included in this
Section 2.05(b), the Company shall prepay an aggregate principal amount of L/C
Borrowings or Revolving Loans (without any reduction of the Revolving
Commitments hereunder) equal to 100% of such Net Cash Proceeds received
therefrom (including amounts below $10 million) within ten Business Days
following receipt thereof by such Person (such prepayments to be applied as set
forth in clause (v) below); provided, that, if on any date that a mandatory
prepayment is due hereunder, the amount of the mandatory prepayment due exceeds
the aggregate principal amount of L/C Borrowings and Revolving Loans
outstanding, the Company’s obligations under this Section 2.05(b)(iii) shall be
satisfied by prepaying such aggregate principal amount of L/C Borrowings or
Revolving Loans (without any reduction of the Revolving Commitments hereunder);
and provided, further, that with respect to any proceeds of insurance or
casualty or condemnation awards (or payments in lieu thereof), at the election
of the Company (as notified by the Company to the Administrative Agent on or
prior to ten Business Days after receipt of such insurance proceeds,
condemnation awards or indemnity payments), and so long as no Default or Event
of Default shall have occurred and be continuing, the Company or such Subsidiary
may apply within 360 days after such Extraordinary Receipt such Net Cash
Proceeds to replace or repair equipment or fixed assets of the Company or such
Subsidiary or make capital expenditures; and provided, further, however, that
any cash proceeds not so applied shall within five Business Days after such
360th day be promptly applied to the prepayment of L/C Borrowings or Revolving
Loans as set forth in this Section 2.05(b)(iii).

(iv) Alternative Currency Sublimit. If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.

(v) Aggregate Revolving Commitments. If the Administrative Agent notifies the
Company at any time that the Total Revolving Outstandings exceeds an amount
equal to 105% of the Aggregate Revolving Commitments, then, within three
Business Days after receipt of such notice, the Borrowers shall prepay Loans,
and, if necessary, Cash Collateralize Letters of Credit in an aggregate amount
sufficient to reduce such excess exposure.

(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied, first, ratably to the L/C
Borrowings, second, to the outstanding Revolving Loans, and, third, in the case
of clauses (iv) and (v), to Cash Collateralize Letters of Credit.

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

-40-



--------------------------------------------------------------------------------

SECTION 2.06 Termination or Reduction of Aggregate Revolving Commitments.

The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon two Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Alternative Currency Sublimit, the Swing Line
Sublimit or the aggregate Letter of Credit Sublimit exceeds the amount of the
Aggregate Revolving Commitments, such sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments. The amount of any such Aggregate Revolving Commitment
reduction shall not be applied to the Alternative Currency Sublimit, the Swing
Line Sublimit or the aggregate Letter of Credit Sublimit unless otherwise
specified by the Company. Any reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Lender according to its
Applicable Percentage. All fees accrued with respect thereto until the effective
date of any termination of the Aggregate Revolving Commitments shall be paid on
the effective date of such termination.

SECTION 2.07 Repayment of Loans.

(a) Revolving Loans. Each Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Loans made to such Borrower
outstanding on such date and all other Obligations then outstanding, including
all accrued but unpaid interest and fees.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

SECTION 2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Margin for Eurocurrency Loans;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the sum
of the Base Rate plus the Applicable Margin for Base Rate Loans; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin for Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.

(iii) Upon the request of the Required Lenders, while any Event of Default under
Section 9.01(a) or 9.01(b) exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

-41-



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

SECTION 2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Facility Fee. The Company shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee equal to the product of (i) the Facility Fee set forth in the table under
the definition of Applicable Margin times (ii) the actual daily amount of the
Aggregate Revolving Commitments regardless of usage (or, if the Aggregate
Revolving Commitments have been terminated, on the Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations), subject to adjustment as
provided in Section 2.16 (the “Facility Fees”). The Facility Fees shall accrue
at all times during the Availability Period (and thereafter so long as Revolving
Loans, Swing Line Loans and L/C Obligations remain outstanding), including at
any time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period
(and, if applicable, thereafter on demand). The Facility Fees shall be
calculated quarterly in arrears, and if there is any change in the Facility Fee
set forth in the table under the definition of Applicable Margin during any
quarter, the actual daily amount shall be computed and multiplied by such
Facility Fee rate separately for each period during such quarter that such
Facility Fee rate was in effect.

(b) Fee Letter. The Company shall pay fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

SECTION 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error

 

-42-



--------------------------------------------------------------------------------

of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each such
promissory note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender
may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

SECTION 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar

 

-43-



--------------------------------------------------------------------------------

fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or applicable L/C Issuer hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or applicable L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or applicable L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

SECTION 2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,

 

-44-



--------------------------------------------------------------------------------

or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

SECTION 2.14 Designated Borrowers.

(a) The Company may at any time, upon not less than three Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion), designate any
additional Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit 2.14(a) (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received the information required by Section 5.03 and
shall have consented to such designation. If the Administrative Agent and all
the Lenders agree in writing that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all information
required by Section 5.03, the Administrative Agent shall send a notice in
substantially the form of Exhibit 2.14(b) (a “Designated Borrower Notice”) to
the Company and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Loans hereunder, on the terms and conditions set forth herein, and each
of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that (i) no Loan Notice or
Letter of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date two Business Days after such effective date, and (ii) no
Lender shall be obligated to make Loans to any Designated Borrower that is a
Foreign Subsidiary if such Lender is unauthorized to lend in such Foreign
Subsidiary’s jurisdiction.

(b) The Obligations of all Designated Borrowers shall be several in nature,
subject to Article IV.

(c) Each Subsidiary of the Company that becomes a “Designated Borrower” pursuant
to this Section 2.14 hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders, to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

 

-45-



--------------------------------------------------------------------------------

(d) The Company may from time to time, upon not less than three Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

SECTION 2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the applicable L/C Issuer (i) if such L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Company shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or the applicable L/C Issuer, the
Company shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Company or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 9.03 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
Company shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

SECTION 2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

 

-46-



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuers, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Company may request (so long as no Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lenders, the L/C
Issuers or the Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
Facility Fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Revolving Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Sections 2.03, 2.05, 2.15, or 2.16(a)(ii), as
applicable (and the Company shall (A) be required to pay to each of the L/C
Issuers the amount of such fee allocable to its Fronting Exposure arising from
that Defaulting Lender to the extent that the Company has not posted Cash
Collateral for such exposure and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit and Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender.

 

-47-



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall within two Business Days following notice by the
Administrative Agent, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15 (after giving effect to any reallocation)
for so long as any Letters of Credit are outstanding.

(b) Defaulting Lender Cure. The rights and remedies against a Defaulting Lender
under this Agreement are in addition to other rights and remedies that a
Borrower may have against such Defaulting Lender with respect to any funding
default and that the Administrative Agent or any Lender may have against such
Defaulting Lender with respect to any funding default. If the Company, the
Administrative Agent, the Swing Line Lender and the L/C Issuers agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), then the Fronting Exposure shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment (less the aggregate
Outstanding Amount of the Revolving Loans of that Lender) and that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and such Lender’s Applicable Percentage of Fronting
Exposure reallocated pursuant to the requirements above shall be reallocated
back to such Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Company
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

SECTION 2.17 Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) once during the term of this
Agreement and not later than 30 days prior to September 30, 2021 (the “Existing
Maturity Date”), request that each Lender extend such Lender’s Maturity Date for
an additional one year from the Existing Maturity Date (the “Extension
Request”).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not more than 20
days after it has been notified of the Extension Request (the “Notice Date”),
advise the Administrative Agent whether or not such Lender agrees to extend the
Maturity Date in accordance with the Extension Request. A Lender that determines
not to extend its Maturity Date in response to the Extension Request will
hereinafter be referred to as a “Non-Extending Lender.” Any Lender that does not
so advise the Administrative Agent of its decision with respect to the Extension
Request on or before the Notice Date shall be deemed to be a Non-Extending
Lender. The election of any Lender to agree to such extension shall not obligate
any other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section no later than
three Business Days after the Notice Date.

(d) Additional Commitment Lenders. The Company shall have the right to replace
each Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 11.13; provided that (i) each of such Additional
Commitment Lenders that is not already a Lender shall enter into an Assignment
and Assumption pursuant to which such Additional Commitment Lender shall,
effective as of the Assignment and Assumption, undertake a Commitment in an
amount specified in such Assignment and Assumption and (ii) each such Additional
Commitment Lender that is already a Lender shall agree to have its existing
Commitment increased in an amount specified by the Company.

 

-48-



--------------------------------------------------------------------------------

(e) Minimum Extension Requirement. If (and only if) the total of (i) the
Commitments of the Lenders that have agreed so to extend their Maturity Date in
accordance with this Section (each, an “Extending Lender”) and (ii) the
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Existing Maturity Date, then, effective as of the effective date of the
Assignment and Assumption, the Maturity Date of each Extending Lender and of
each Additional Commitment Lender shall be extended to the date falling one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender that is not already a Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent a certificate
of each Borrower dated as of the Existing Maturity Date signed by a Responsible
Officer of such Borrower certifying and attaching the resolutions adopted by
such Borrower authorizing and empowering certain officers of the Company to
effect such extension and, certifying that, before and after giving effect to
such extension, (i) the representations and warranties contained in Article VI
and the other Loan Documents are true and correct on and as of the Existing
Maturity Date, except (a) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (b) the representations and warranties contained in
subsections (i) and (ii) of Section 6.01(e) shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 7.02, and (ii) no Default exists. In addition, on the Existing
Maturity Date, the Company shall prepay any Revolving Loans outstanding on such
date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to pay the Non-Extending Lenders in full and to keep
outstanding Revolving Loans ratable with any revised Applicable Percentages of
the respective Lenders effective as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary and the Administrative Agent and the
Company may enter into any amendments necessary to effect the extensions allowed
by this Section without any other consents.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable laws require any Loan Party or any other
applicable withholding agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such laws as determined by the
applicable withholding agent.

(ii) If any Loan Party or any other applicable withholding agent shall be
required by any applicable laws to withhold or deduct any Taxes from or in
respect of any payment made by any Loan Party under any Loan Document, then
(A) the applicable Loan Party or other applicable withholding agent shall
withhold or make such deductions as are determined by such withholding agent to
be required, (B) the applicable Loan Party or other applicable withholding agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable law, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes or
Other Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the Lender (or, in the case of any amount received by the
Administrative Agent for its own account, the Administrative Agent), receives an
amount equal to the sum it would have received had no such withholding or
deduction on account of Indemnified Taxes or Other Taxes been made.

 

-49-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the applicable Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable laws.

(c) Tax Indemnification.

(i) Without limiting the provisions of subsection (a) or (b) above, each
applicable Borrower shall indemnify the Administrative Agent and each Lender,
and shall make payment in respect thereof within ten days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) paid or payable by the Administrative
Agent or such Lender, as the case may be, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to a Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a), (b) or (c)(i) above,
each Lender and each L/C Issuer shall indemnify each applicable Borrower, and
shall make payment in respect thereof within ten days after demand therefor,
against any and all Excluded Taxes imposed in respect of such Lender, and any
reasonable expenses arising therefrom or with respect thereto, that are incurred
by or asserted against such Borrower by any Governmental Authority as a result
of the failure by such Lender to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender to such Borrower pursuant to subsection (e).

(d) Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the applicable Borrower shall deliver to the Administrative Agent
or the Administrative Agent shall deliver to the applicable Borrower, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment or other evidence of such payment reasonably
satisfactory to such Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Company and to the Administrative Agent, at
the time or times reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Company or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the respective Borrowers hereunder or under any other Loan
Document are subject to withholding or deduction for any Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Company pursuant to
this Agreement or any other Loan Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.
Notwithstanding the preceding sentence, the completion, execution and submission
of any documentation with respect to any Tax other than United States federal
withholding tax shall not be required if in a Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company or the Administrative Agent) executed originals of
Internal Revenue Service Form W-9 (or any successor form) or such other
documentation or information prescribed by applicable

 

-50-



--------------------------------------------------------------------------------

laws or reasonably requested by the Company or the Administrative Agent as will
enable the Company or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding Tax with
respect to any payments hereunder or under any other Loan Document shall deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Company or the Administrative Agent, but only if such
Foreign Lender is legally eligible to do so), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E, as applicable (or any successor form) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI (or any
successor form),

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit 3.01(e) (a
“Non-Bank Certificate”) to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” as described in Section 881(c)(3)(C) of the Internal Revenue Code,
and that no payments in connection with any Loan Document are effectively
connected with such Foreign Lender’s conduct of a United States trade or
business and (y) executed originals of Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E, as applicable (or any successor form),

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY (or any successor form),
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, Internal Revenue Service Form W-8BEN-E, a Non-Bank Certificate,
Internal Revenue Service Form W-9, and/or other certification documents (or
successor forms) from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating lender) and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, a Non-Bank Certificate may be provided by such Foreign
Lender on behalf of each such direct and indirect partner, or

(V) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made.

(C) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their FATCA obligations, to determine whether such Lender has or has not
complied with such Lender’s FATCA obligations and, if necessary, to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this Clause (C), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

-51-



--------------------------------------------------------------------------------

(D) From and after the Closing Date, solely for purposes of FATCA, the Borrower
and the Administrative Agent shall treat, and the Lenders hereby authorize the
Borrower and the Administrative Agent to treat, the Agreement and all Loans made
thereunder (including any Loans already outstanding) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation section
1.1471-2(b)(2)(i).

(iii) Each Lender agrees that if any documentation it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such documentation or promptly notify the Company and the Administrative
Agent in writing of its inability to do so.

(iv) Notwithstanding any other provisions of this Section 3.01(e), a Lender
shall not be required to deliver any documentation that such Lender is not
legally eligible to deliver.

(v) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any document provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(e).

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to the Company an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by any Loan Party
under this Section 3.01 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses and net of any
loss or gain realized in the conversion of such funds from or to another
currency incurred by the Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Company,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Company (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph (f) shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Company pursuant to this
paragraph (f) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent
or such Lender would have been if the Indemnified Taxes or Other Taxes giving
rise to such refund had never been imposed.

(g) For the avoidance of doubt, for purposes of this Section 3.01, the term
“Lender” shall include any Swing Line Lender and any L/C Issuer.

SECTION 3.02 Illegality.

If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate shall be suspended and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest

 

-52-



--------------------------------------------------------------------------------

rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case, until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all of such Lender’s Eurocurrency Rate
Loans to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary, to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

SECTION 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan, or (c) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan or in connection with a
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case, until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the applicable Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

SECTION 3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(including any reserve for eurocurrency funding that may be established or
reestablished under Regulation D of the Board of Governors of the Federal
Reserve System) or any L/C Issuer;

(ii) subject any Lender or any L/C Issuer to any Taxes (other than any
Indemnified Taxes, Other Taxes, and Excluded Taxes) on its loans, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

-53-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan the
interest on which is determined by reference to the Eurocurrency Rate (or, in
the case of paragraph (ii), any Loan), or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive absent manifest error. The Company will pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Company; or

 

-54-



--------------------------------------------------------------------------------

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13; or

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate used in determining the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank eurodollar market
for such currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

SECTION 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 11.13.

SECTION 3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

SECTION 4.01 The Guarantees.

The Company hereby irrevocably guarantees to the Lenders, the Administrative
Agent and the L/C Issuers the prompt payment of the Designated Borrower
Obligations in full when due and hereby agrees that if any of the Designated
Borrower Obligations are not paid in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Company will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of

 

-55-



--------------------------------------------------------------------------------

any of the Designated Borrower Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

The Guarantors hereby absolutely and unconditionally and irrevocably guarantee,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Secured Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Guarantors to the Secured Parties, and whether arising hereunder or under any
other Loan Document, any Secured Cash Management Agreement or any Secured Hedge
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all reasonable and documented costs, attorneys’
fees and expenses of one outside counsel and one local counsel in each relevant
jurisdiction and one regulatory counsel incurred by the Secured Parties in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the Secured Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
the Company, and conclusive (absent manifest error) for the purpose of
establishing the amount of the Secured Obligations. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors under this Guaranty,
and the Guarantors hereby irrevocably waive any defenses (other than the defense
of payment and the benefit of any statute of limitations) they may now have or
hereafter acquire in any way relating to any or all of the foregoing.

SECTION 4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Secured Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
The Guarantors agrees that they shall have no right of subrogation, indemnity,
reimbursement or contribution against any Guarantor for amounts paid under this
Article IV until such time as the Secured Obligations have been paid in full and
the Commitments have expired or terminated.

Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder,
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to a Guarantors, the time
for any performance of or compliance with any of the Secured Obligations shall
be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents shall be done or omitted;

(c) the maturity of any of the Secured Obligations shall be accelerated, or any
of the Secured Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents shall be waived or any
other guarantee of any of the Secured Obligations or any security therefor shall
be released, impaired or exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Secured Obligations as security for any of the Secured Obligations
shall fail to attach or be perfected; or

 

-56-



--------------------------------------------------------------------------------

(e) any of the Secured Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of the Company) or shall be
subordinated to the claims of any Person (including any creditor of the
Company).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Secured Obligations exhaust any right, power or remedy or proceed
against any Person under any of the Loan Documents or against any other Person
under any other guarantee of, or security for, any of the Secured Obligations.
To the extent permitted by law, each Guarantor expressly waives any law or
regulation of any jurisdiction or any other event which affects any term of such
Guarantor’s obligations hereunder. Each Guarantor waives any rights and defenses
that are or may become available to it by reason of §§ 2787 to 2855, inclusive,
and §§ 2899 and 3433 of the California Civil Code. As provided below, this
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York. The foregoing waivers and the provisions hereinafter set
forth in this Guaranty which pertain to California law are included solely out
of an abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty or the Secured Obligations.

SECTION 4.03 Reinstatement.

The obligations of the Company and the Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Secured Obligations is rescinded or
must be otherwise restored by any holder of any of the Secured Obligations,
whether as a result of any Debtor Relief Law or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each other holder of
the Secured Obligations on demand for all reasonable costs and expenses
(including the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Secured Obligations in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

SECTION 4.04 Certain Additional Waivers.

(a) Each Guarantor agrees that it shall have no right of recourse to security
for the Secured Obligations, except through the exercise of rights of
subrogation as limited by Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.07. Each Guarantor understands and
acknowledges that if the Secured Parties foreclose judicially or nonjudicially
against any real property security for the Secured Obligations, that foreclosure
could impair or destroy any ability that it may have to seek reimbursement,
contribution, or indemnification from the Borrower or others based on any right
it may have of subrogation, reimbursement, contribution, or indemnification for
any amounts paid by Holdings under this Guaranty. Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of its rights, if any, may entitle it to
assert a defense to this Guaranty based on Section 580d of the California Code
of Civil Procedure as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40
(1968). By executing this Guaranty, each Guarantor freely, irrevocably, and
unconditionally: (i) waives and relinquishes that defense and agrees that it
will be fully liable under this Guaranty even though the Secured Parties may
foreclose, either by judicial foreclosure or by exercise of power of sale, any
deed of trust securing the Secured Obligations; (ii) agrees that it will not
assert that defense in any action or proceeding which the Secured Parties may
commence to enforce this Guaranty; (iii) acknowledges and agrees that the rights
and defenses waived by each Guarantor in this Guaranty include any right or
defense that it may have or be entitled to assert based upon or arising out of
any one or more of §§ 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure or § 2848 of the California Civil Code; and (iv) acknowledges and
agrees that the Secured Parties are relying on this waiver in creating the
Secured Obligations, and that this waiver is a material part of the
consideration which the Secured Parties are receiving for creating the Secured
Obligations.

(b) Each Guarantor waives all rights and defenses that it may have because any
of the Secured Obligations is secured by real property. This means, among other
things: (i) the Secured Parties may collect from it without first foreclosing on
any real or personal property collateral pledged by the other Loan Parties; and
(ii) if the Secured Parties foreclose on any real property collateral pledged by
the other Loan Parties: (A) the amount of the Secured Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if

 

-57-



--------------------------------------------------------------------------------

the collateral is worth more than the sale price, and (B) the Secured Parties
may collect from it even if the Secured Parties, by foreclosing on the real
property collateral, have destroyed any right it may have to collect from the
Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses each Guarantor may have because any of the Secured Obligations is
secured by real property. These rights and defenses include, but are not limited
to, any rights or defenses based upon § 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure.

Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

SECTION 4.05 Remedies.

Each Guarantor agrees that, to the fullest extent permitted by law, as between
the such Guarantor, on the one hand, and holders of the Secured Obligations, on
the other hand, the Secured Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 9.02)
for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Secured Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Secured Obligations being deemed
to have become automatically due and payable), the Secured Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Company for purposes of Section 4.01.

SECTION 4.06 Guarantee of Payment; Continuing Guarantee.

The guarantee given by the Company and the Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Secured Obligations whenever arising, and consents and agrees that
any Lender or the Administrative Agent, at its sole option, in the event of a
dispute by such Guarantor in the payment of any moneys due hereunder, shall have
the right to bring a motion-action under New York CPLR Section 3213.

SECTION 4.07 Limitation of Guarantors Obligations; Contribution.

Notwithstanding any other provision herein or in any other Loan Document to the
contrary, the amount of the obligations of any Guarantor under this Guaranty
shall be limited to the highest amount (after giving effect to the right of
contribution established in this Section 4.07) that is valid and enforceable and
not subordinated to the claims of other creditors in accordance with applicable
law. Each Guarantor hereby agrees to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder (including by
way of set off rights being exercised against it), such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder who has not paid its proportionate share of such payment. Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 4.02 hereof.

SECTION 4.08 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article IV voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-58-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

SECTION 5.01 Conditions Precedent to Effectiveness.

This Agreement shall become effective upon satisfaction of the following
conditions precedent (the “Closing Date”):

(a) The Administrative Agent shall have received the following, in form and
substance reasonably satisfactory to the Administrative Agent:

(i) An executed counterpart of this Agreement and the Guaranty signed on behalf
of the Company, the Administrative Agent and each Lender;

(ii) To the extent requested pursuant to Section 2.11(a), a duly executed Note
of the Company, for the account of each requesting Lender;

(iii) Certified copies of UCC, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name certain identified Loan Parties as
debtor and that are filed in those state and county jurisdictions in which such
Loan Party is organized or maintains its principal place of business, none of
which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Permitted Liens),

(iv) A certificate of the Secretary of the Company certifying (A) copies
attached thereto of the resolutions of the Board of Directors of the Company
authorizing and empowering certain officers of the Company to effect such
borrowings as such officers may deem necessary or desirable for proper corporate
purposes, subject to the limitations set forth in such resolutions, (B) copies
attached thereto of the Certificate of Incorporation and by-laws of the Company
and (C) the names and true signatures of the officers of the Company authorized
to sign this Agreement and the Notes and other documents to be executed and
delivered by the Company hereunder;

(iv) A certificate from the Secretary of State of the State of Delaware dated a
date reasonably close to the date hereof as to the good standing of and
organizational documents filed by the Company;

(v) A certificate of a duly authorized officer of the Company, dated the Closing
Date, certifying that as of such date, (A) the representations and warranties
contained in Section 6.01 are correct in all material respects on and as of the
Closing Date, (B) no Default or Event of Default as of the date thereof has
occurred and is continuing , (C) the current Debt Ratings and (D) from the Chief
Financial Officer, the Solvency of the Company on a consolidated basis both
before and after giving effect to the transactions occurring on such date;

(vi) An opinion of Sullivan & Cromwell LLP, substantially in the form of Exhibit
5.01(a)(vi) hereto;

(vii) An opinion of Michael Best & Friedrich LLP, Wisconsin local counsel to the
Borrower, substantially in the form of Exhibit 5.01(a)(vii);

(viii) An opinion of Troutman Sanders LLP, North Carolina counsel to the
Borrower, substantially in the form of Exhibit 5.01(a)(viii);

 

-59-



--------------------------------------------------------------------------------

(ix) An opinion of Venable LLP, Maryland counsel to the Borrower, substantially
in the form of Exhibit 5.01(a)(ix);

(x) An opinion of Greenberg Traurig, LLP, Texas counsel to the Borrower,
substantially in the form of Exhibit 5.01(a)(x);

(xi) A Perfection Certificate, in substantially the form of Exhibit 5.01(a)(xi),
duly executed by each of the Loan Parties; and

(xii) Subject to Section 7.11(b), delivery of all documents, instruments and
certificates and evidence that all other actions, recordings and filings that
the Administrative Agent may deem reasonably necessary or desirable in order to
perfect the Liens created under the Security Agreement has been taken.

(b) The Company shall have paid all reasonable accrued fees and expenses of the
Arrangers, the Administrative Agent and the Lenders which are due and payable on
the Closing Date to the extent invoiced (including fees set forth in the Fee
Letter and the reasonable and documented fees and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Arrangers and the Administrative Agent);

(c) There shall have occurred no material adverse change in the business,
financial condition, results of operations or properties of the Company and its
Subsidiaries, taken as a whole, since December 31, 2015;

(d) There shall exist no action, suit or proceeding (investigative, judicial or
otherwise) against the Company or any of its Subsidiaries pending before any
court or arbitrator or any governmental body, agency or official, or to the
knowledge of the Company, threatened, that could reasonably be expected to have
a Material Adverse Effect;

(e) Receipt of such documentation as may be required by any Lender, any L/C
Issuer or the Administrative Agent in order to comply with Section 326 of the
USA PATRIOT Act or necessary for any Lender, any L/C Issuer or the
Administrative Agent to verify the identity of any Borrower as required by
Section 326 of the USA PATRIOT Act, as requested through the Administrative
Agent at least 5 days in advance of the Closing Date;

(f) (x) The Borrower shall have delivered a certificate signed by the Chief
Financial Officer stating that the Distributions shall have been or are being
substantially contemporaneously consummated on the Closing Date and (y) the
Administrative Agent shall be reasonably satisfied with the arrangements to
ensure that the Distributions shall have been or are being substantially
contemporaneously consummated on the Closing Date; and

(g) With respect to each Mortgaged Property, the Borrower shall, or shall cause
the applicable Loan Party to, deliver to the Administrative Agent a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to such Mortgaged Property and, for any Mortgaged
Property on which improvements are located in a special flood hazard area, a
notice duly executed by the Loan Party that owns such Mortgaged Property
acknowledging the special flood hazard area status together with evidence of
flood insurance in compliance with Section 7.07 hereof.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified above in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved and accepted, and to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless the Administrative Agent shall have
received notice from such Lender prior to the proposed Closing Date, as notified
by the Administrative Agent to the Lenders, specifying its objection thereto.
The Administrative Agent shall promptly notify the Lenders of the occurrence of
the Closing Date.

 

-60-



--------------------------------------------------------------------------------

SECTION 5.02 Conditions Precedent to Each Credit Extension.

The obligation of each Lender to honor any request for Credit Extension and the
obligation to issue, amend, extend or renew a Letter of Credit shall be subject
to the further conditions precedent on the date of such request for Credit
Extension or the date of issuance, amendment, extension or renewal of a Letter
of Credit, that the following statements shall be true (and the giving of the
applicable Loan Notice or Swing Line Loan Notice and the acceptance by the
applicable Borrower of the proceeds of such Borrowing and/or the receipt of a
letter of credit application requesting the issuance of such Letter of Credit as
required by Section 2.03 shall constitute a representation and warranty by the
applicable Borrower that on the date of such request for Credit Extension such
statements are true):

(a) The representations and warranties contained in Section 6.01 (other than
Section 6.01(e)(iv)) are correct in all material respects on and as of the date
of such Credit Extension (other than those representations and warranties that
expressly relate solely to a specific earlier date, which shall remain correct
in all material respects as of such earlier date), before and after giving
effect to such Credit Extension and to the application of the proceeds
therefrom, as though made on and as of such date; and

(b) No event has occurred and is continuing, or would result from such Credit
Extension or from the application of the proceeds therefrom or from such
amendment, extension or renewal of such Letter of Credit, which constitutes a
Default or an Event of Default.

(c) In the case of Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.

SECTION 5.03 Conditions Precedent to Initial Advance to Each Designated
Borrower.

The obligation of each Lender to make its initial advance hereunder to any
Applicant Borrower and the obligation to issue, amend, extend or renew a Letter
of Credit is subject to the conditions precedent that the Closing Date shall
have occurred and the Administrative Agent shall have received on or before the
day of the initial Borrowing by such Applicant Borrower or the date of issuance,
amendment, extension or renewal of a Letter of Credit the following, each in
form and substance reasonably satisfactory to the Administrative Agent:

(a) The Designated Borrower Request and Assumption Agreement executed and
delivered by such Applicant Borrower (and containing the written consent of the
Company), in accordance with Section 2.14 hereof;

(b) To the extent requested pursuant to Section 2.11(a), a Note executed by such
Applicant Borrower, payable for the account of each requesting Lender;

(c) Copies of any and all governmental approvals, if any, required with respect
to the Designated Borrower Request and Assumption Agreement;

(d) A certificate of the Secretary of such Applicant Borrower certifying
(A) copies attached thereto of the resolutions of the Board of Directors or
similar body of such Applicant Borrower authorizing and empowering certain
officers of such Applicant Borrower to enter into and perform the Designated
Borrower Request and Assumption Agreement, (B) copies attached thereto of the
organizational documents of such Applicant Borrower, and (C) the names and true
signatures of the officers of such Applicant Borrower authorized to sign the
Designated Borrower Request and Assumption Agreement and, to the extent
requested pursuant to Section 2.11, any Notes;

(e) An opinion of counsel to such Applicant Borrower, in form and substance as
the Administrative Agent shall reasonably request;

 

-61-



--------------------------------------------------------------------------------

(f) A certificate from the jurisdiction of organization of such Applicant
Borrower dated a date reasonably close to the date hereof as to the good
standing of and organizational documents filed by such Applicant Borrower, in
each case to the extent available;

(g) Such documentation as may be required by any Lender, any L/C Issuer or the
Administrative Agent in order to comply with Section 326 of the USA PATRIOT Act
or necessary for any Lender, any L/C Issuer or the Administrative Agent to
verify the identity of such Applicant Borrower as required by Section 326 of the
USA PATRIOT Act, as requested through the Administrative Agent; and

(h) Such other approvals, opinions and documents relating to the Designated
Borrower Request and Assumption Agreement, this Agreement and the transactions
contemplated hereby as the Administrative Agent may reasonably request.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01 Representations and Warranties of the Company.

The Company hereby represents and warrants to the Administrative Agent and each
Lender and each L/C Issuer that:

(a) Each Loan Party is a corporation or limited liability company duly formed,
validly existing and in good standing under the laws of its jurisdiction of
formation.

(b) (i) The execution, delivery and performance by each Loan Party of each of
the Loan Documents to which it is a party are within the Loan Party’s powers,
have been duly authorized by all necessary organizational action, require no
action by or in respect of, or filing with, any governmental body, agency or
official, and do not contravene or constitute a default under, (A) the Loan
Party’s certificate or articles of incorporation or organization or by-laws,
each as amended or (B) any provision of applicable law or regulation or any
contractual restriction, judgment, order, injunction, decree or other instrument
binding on or affecting the Loan Party.

(ii) The execution, delivery and performance by a Designated Borrower of a
Designated Borrower Request and Assumption Agreement and any Notes are within
such Designated Borrower’s powers, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official, and do not conflict with or contravene or
constitute a default under, (A) such Designated Borrower’s organizational
documents or (B) any provision of applicable law or regulation or any
contractual restriction, judgment, order, injunction, decree or other instrument
binding on or affecting such Designated Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by any Loan Party of any Loan Document or a
Designated Borrower of any Designated Borrower Request and Assumption Agreement.

(d) Each Loan Document has been, and each of the Notes when delivered hereunder
will have been, duly executed and delivered by each Loan Party party thereto.
Each Loan Document is, and each of the Notes when delivered hereunder will be, a
legal, valid and binding obligation of each Loan Party enforceable against such
Loan Party in accordance with their respective terms, subject to any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and to general principles of equity.

 

-62-



--------------------------------------------------------------------------------

(e) (i) The consolidated balance sheets of the Company and its Consolidated
Subsidiaries as of December 31, 2015, and the related consolidated statements of
income, cash flow and shareholders’ equity of the Company and its Consolidated
Subsidiaries for the fiscal year then ended, copies of which have been furnished
to each Lender, fairly present the financial condition of the Company and its
Consolidated Subsidiaries as at such date and the consolidated results of the
operations of the Company and its Consolidated Subsidiaries for the period ended
on such date, all in accordance with in accordance with GAAP consistently
applied throughout the period covered thereby.

(ii) The consolidated balance sheets of the Company and its Consolidated
Subsidiaries as of March 31, 2016 and June 30, 2016, and the related
consolidated statements of income, cash flow and shareholders’ equity of the
Company and its Consolidated Subsidiaries for the fiscal quarter then ended,
copies of which have been furnished to each Lender, fairly present the financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the consolidated results of the operations of the Company and its Consolidated
Subsidiaries for the period ended on such date, all in accordance with in
accordance with GAAP consistently applied throughout the period covered thereby

(iii) The consolidated balance sheets of the Company and its Consolidated
Subsidiaries most recently delivered pursuant to Sections 7.02 (a) and (b), and
the related consolidated statements of income, cash flow and shareholders’
equity of the Company and its Consolidated Subsidiaries for the applicable
fiscal period then ended fairly present the financial condition of the Company
and its Consolidated Subsidiaries as at each such date and the consolidated
results of the operations of the Company and its Consolidated Subsidiaries for
the period ended on such date, all in accordance with in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein (subject, in the case of unaudited financial statements,
to the absence of footnotes and to normal year-end audit adjustments).

(iv) Since December 31, 2015 and other than in connection with or as a result of
the Transactions, there has been no material adverse change in the business,
financial condition, results of operations or properties of the Company and its
Subsidiaries, taken as a whole.

(f) There are no actions, suits or proceedings (investigative, judicial or
otherwise) against the Company or any of its Subsidiaries pending before any
court or arbitrator or any governmental body, agency or official, or, to the
knowledge of any Responsible Officer of the Company, threatened, that could
reasonably be expected (i) to have a Material Adverse Effect or (ii) to
materially and adversely affect the legality, validity or enforceability of this
Agreement or any Note.

(g) Each Loan Party and each of its Subsidiaries has title in fee simple to each
Mortgaged Property, and good title to, or a valid leasehold interest in, all its
other material U.S. domestic real property, and none of such real property is
subject to any Lien except as permitted by Section 8.06.

(h) Following application of the proceeds of each Loan to the Company, no more
than 5% of the assets of the Company and its Consolidated Subsidiaries
(exclusive of any retained ownership of LSC or DFS) will be Margin Stock.

(i) The Company is not principally engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock.

(j) The Loans to each Borrower, and all related obligations of such Borrower
under this Agreement, rank pari passu with all other indebtedness for money
borrowed or raised by such Borrower that is not, by its terms, expressly
subordinated to other such indebtedness of such Borrower.

(k) Neither the Company nor any Loan Party is required to register as an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

-63-



--------------------------------------------------------------------------------

(l) (i) All necessary Environmental Permits have been obtained and are in effect
for the operations and properties of the Company and its Subsidiaries, and the
Company and its Subsidiaries are in compliance with all such Environmental
Permits, except to the extent that the failure to so obtain or comply could not
reasonably be expected to have a Material Adverse Effect; and (ii) no
circumstances exist that could reasonably be expected to (A) form the basis of
an Environmental Action against the Company or any of its Subsidiaries or any of
their properties that could reasonably be expected to have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
could reasonably be expected to have a Material Adverse Effect.

(m) None of the properties owned or leased by the Company or any of its
Subsidiaries is the subject of any investigation or cleanup, whether voluntary
or required pursuant to any Environmental Law or ordered by any governmental
authority, that could reasonably be expected to have a Material Adverse Effect.

(n) Except to the extent that it could not reasonably be expected to have a
Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws
and each Plan that is intended to be a qualified plan under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Internal Revenue Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Internal Revenue Code, or an application
for such a letter is currently being processed by the Internal Revenue Service.
To the best knowledge of the Company, nothing has occurred that would prevent or
cause the loss of such tax-qualified status, except to the extent that it could
not reasonably be expected to have a Material Adverse Effect.

(o) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(p) Except to the extent that it could not reasonably be expected to have a
Material Adverse Effect (i) no ERISA Event has occurred, and neither the Company
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Internal Revenue Code) is 60% or higher
and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Company nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Company nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

(q) All of the Company’s Subsidiaries that are corporations are duly
incorporated, validly existing and in good standing under the laws of their
respective jurisdictions of incorporation, and have all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on their respective businesses as now conducted. All of the Company’s
Subsidiaries that are a limited partnership or limited liability company are
duly organized, validly existing and in good standing under the laws of their
respective jurisdictions of organization, and have all powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on their respective businesses as now conducted.

 

-64-



--------------------------------------------------------------------------------

(r) The information set forth in the Information Documents was true and accurate
in all material respects on the date thereof and on the Closing Date, except
that the Company makes no representation whatsoever (express or implied) with
respect to any statements, information, estimates or projections with respect to
the future trends or performance of the Company and its Subsidiaries. All
written information regarding the Company and its Subsidiaries furnished by, or
on behalf of, the Company at any meeting to which all the Lenders were invited
and any written information regarding the Company and its Subsidiaries furnished
by, or on behalf of, the Company to the Administrative Agent or any Lender
pursuant to or in connection with this Agreement was true and accurate in all
material respects on the date as of which such information was furnished,
subject to the exception set forth in the preceding sentence for statements,
information, estimates or projections with respect to the future trends or
performance of the Company and its Subsidiaries.

(s) The Company and its Material Subsidiaries maintain, with financially sound
and responsible insurance companies (which may include so-called captive
insurance companies), such insurance against such risks as are customarily
insured against by Persons engaged in similar businesses; provided, the Company
and its Material Subsidiaries may self-insure to the same extent as such other
Persons.

(t) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Company and each of its
Material Subsidiaries have filed all Tax returns and reports required to be
filed, and have paid all Taxes levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP and (ii) there is no
proposed Tax assessment, deficiency or other claim against any the Company or
any Subsidiary.

(u) The Company and each of its Subsidiaries is in compliance with the
requirements of all laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

(v) (a) Schedule 6.01(v) sets forth the name and jurisdiction of organization of
each Subsidiary that is a Loan Party and each of its direct Domestic
Subsidiaries and, as to each such Domestic Subsidiary, the number of each class
of its Equity Interests authorized, and the number outstanding, in each case, on
the Closing Date, the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the Closing
Date and the percentage of each class of Equity Interests owned by any Loan
Party on the Closing Date, (b) all Equity Interests of the Company and its
Subsidiaries are duly and validly issued and are fully paid and, in the case of
common stock of a corporation that is a Domestic Subsidiary, non-assessable,
and, except as set forth in Schedule 6.01(v) on the Closing Date, other than the
Equity Interests of the Company, are owned by the Company, directly or
indirectly through Wholly Owned Subsidiaries, (c) each Loan Party is the record
and beneficial owner of, and has good and marketable title to, the Equity
Interests pledged by it under the Security Agreement, free of any and all Liens,
except the security interest created by the Security Agreement and Permitted
Liens and (d) no party other than the Company or its Subsidiaries owns any
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than directors and directors’ qualifying shares or similar
nominal shares to the extent required under applicable legal requirements) of
any nature relating to any Equity Interest of any of the Domestic Subsidiaries,
except as created by the Loan Documents. No consent of any Person, including any
other general or limited partner any other member of a limited liability
company, any shareholder or any trust beneficiary, that has not been received is
necessary in connection with the creation, perfection or first priority status
of the security interest of the Administrative Agent in any Equity Interests
pledged to the Administrative Agent for the benefit of the Secured Parties under
the Security Agreement or the exercise by the Administrative Agent of the voting
or other rights provided for in the Security Agreement or the exercise of
remedies in respect thereof.

 

-65-



--------------------------------------------------------------------------------

(w) The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties a legal,
valid and enforceable first priority Lien (sub ject to Permitted Liens) on all
right, title and interest of the respective Loan Parties in the Collateral
described therein. Except for filings completed prior to or on the Closing Date
and as contemplated hereby and by the Collateral Documents, no filing or other
action will be necessary to perfect or protect such Liens to the extent
perfection can be effected via filing.

(x) The Loan Parties on a consolidated basis are Solvent.

(y) Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of
the Company and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any Persons that are (i) the target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

(z) The Company and its Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

(aa) Borrower and each of its subsidiaries is in compliance with the applicable
provisions of the USA PATRIOT Act in all material respects.

(bb) No Loan Party is an EEA Financial Institution.

(cc) No Released Guarantor is a Material Subsidiary.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Loan or Obligation shall remain unpaid or any Lender shall have
any Commitment hereunder, unless the Required Lenders shall otherwise consent in
writing:

SECTION 7.01 Compliance with Laws, Etc.

The Company shall comply, and cause each of its Subsidiaries to comply, in all
material respects with all applicable laws, rules, regulations and orders,
except for laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property except where the failure to do so, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

SECTION 7.02 Reporting Requirements.

The Company shall furnish to the Administrative Agent (for delivery to the
Lenders):

(a) within 60 days after the end of each of the first three quarters of each
fiscal year of the Company, but in no case earlier than when such report shall
be required to be filed with the Commission, a copy of the Company’s Quarterly
Report on Form 10-Q filed with the Commission for such quarter, or any similar
quarterly report required to be filed by the Company with the Commission;
provided that if the Company shall no longer be required to so file with the
Commission, the Company shall nonetheless thereafter continue to furnish to the
Lenders such financial statements and related materials as would have comprised
such filings, at such times as the Company would have otherwise delivered the
same to the Commission;

 

-66-



--------------------------------------------------------------------------------

(b) within 120 days after the end of each fiscal year of the Company, but in no
case earlier than when such report shall be required to be filed with the
Commission, a copy of the Company’s Annual Report on Form 10-K filed with the
Commission for such year, or any similar annual report required to be filed by
the Company with the Commission; provided that if the Company shall no longer be
required to so file with the Commission, the Company will nonetheless thereafter
continue to furnish to the Lenders such financial statements and related
materials as would have comprised such filings, at such times as the Company
would have otherwise delivered the same to the Commission;

(c) simultaneously with the delivery of the reports referred to in clauses
(a) and (b) above, a certificate of a Responsible Officer of the Company
(i) setting forth in reasonable detail the calculations required to establish
whether the Company was in compliance with the requirements of Section 8.05 on
the date of such financial statements and (ii) stating whether there exists on
the date of such certificate any Default or Event of Default and setting forth
the details thereof and the action which the Company is taking with respect
thereto;

(d) promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its security holders, and copies of all reports and
registration statements (other than Form S-8 or any similar form) which any
Borrower files with the Commission or any national securities exchange;

(e) promptly following any Responsible Officer’s knowledge thereof, notice in
writing of (i) the occurrence of any Default or Event of Default and setting
forth the details thereof and the action which the Company is taking with
respect thereto, (ii) the institution of, or any adverse final judgment in, any
litigation, arbitration proceeding or governmental proceeding which, in the
Company’s judgment, if adversely determined, would reasonably be expected to
have a Material Adverse Effect or (iii) the occurrence of any ERISA Event that
would reasonably be expected to have a Material Adverse Effect;

(f) within 60 days after the Company completes its annual renewal of its
insurance, a certificate of insurance of the Company’s primary insurance company
or insurance broker(s) summarizing the general liability and property insurance
coverage (specifying type, amount and carrier) in effect for the Borrower and
the Loan Parties, in form and detail reasonably satisfactory to the
Administrative Agent;

(g) concurrently with the delivery of financial statements pursuant to
Section 7.02(a), a Perfection Certificate Supplement (or a certificate
confirming that there has been no change in information since the date of the
Perfection Certificate or latest Perfection Certificate Supplement), signed by a
Responsible Officer of the Company;

(h) not later than 30 days after such amendment, copies of each amendment to any
organization document (i.e. charter, bylaw or the equivalent of either)of any
Loan Party;

(i) in each case in accordance with the provisions of Section 2.05, notice of
the (i) occurrence of any Disposition with respect to which the Company is
required to make a mandatory prepayment pursuant to Section 2.05(b)(i),
(ii) incurrence or issuance of any Debt for which the Company is required to
make a mandatory prepayment pursuant to Section 2.05(b)(ii), and (iii) receipt
of any Extraordinary Receipt for which the Company is required to make a
mandatory prepayment pursuant to Section 2.05(b)(iii); and

(j) such other information as any Lender through the Administrative Agent may
reasonably request.

Documents required to be delivered pursuant to Section 7.02(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on Venue (or such other Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver (including
by electronic mail) paper copies of such documents to the Administrative Agent
or any Lender upon its request to the

 

-67-



--------------------------------------------------------------------------------

Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request by a Lender for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Venue
(the “Platform”) and (b) certain of the Lenders (each a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Company or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Company hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Company or its securities for
purposes of United States federal securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.09); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform that is not
marked as “Public Side Information.” Notwithstanding the foregoing, the Company
shall be under no obligation to mark any Borrower Materials “PUBLIC.”

SECTION 7.03 Use of Proceeds.

A Borrower shall use the proceeds of the Credit Extensions made under this
Agreement for general corporate purposes of the Borrower and its Subsidiaries,
including acquisitions; provided, that none of such proceeds will be used in
violation of any applicable law or regulation. No proceeds of any Loan or any
Letter of Credit will be used, directly or indirectly, or contributed or
otherwise made available to any Subsidiary or other Person, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the target of Sanctions, or
in any other manner that will result in a violation by a party to this Agreement
or any of its Related Parties (including any individual or entity participating
in the transaction, whether as Lender, Arranger, Administrative Agent, L/C
Issuer, Swing Line Lender, or otherwise) of Sanctions.

SECTION 7.04 Books and Records; Inspection.

The Company shall, and shall cause each of its Subsidiaries to, (a) maintain
complete and accurate books and records, in which full and correct entries shall
be made of all financial transactions of the Company and each such Subsidiary in
accordance with generally accepted accounting principles, and (b) permit any
Lender, the Administrative Agent and their respective employees and agents, at
such reasonable times during normal business hours and as often as may be
reasonably requested, to inspect any of the properties of the Company or any of
its Subsidiaries and to inspect and make copies of the material books and
records of the Company and its Subsidiaries and to discuss the affairs and
finances of the Company and its Subsidiaries with their officers; provided that
such Lender or the Administrative Agent shall have delivered a written request
for such inspection to the Company prior to the date of any such inspection and
that any information provided to the Lenders pursuant to this Section 7.04 shall
be subject to the provisions of Section 11.07 hereof.

SECTION 7.05 Corporate Existence.

Subject to the Company’s rights under Sections 8.07 and 8.10, the Company shall,
and shall cause each of its Material Subsidiaries to, at all times maintain its
corporate existence and preserve and keep, or cause to be preserved and kept, in
full force and effect its rights and franchises material to its businesses.

 

-68-



--------------------------------------------------------------------------------

SECTION 7.06 Payment of Taxes.

Except as would not, individually or in the aggregate, have a Material Adverse
Effect, the Company shall pay and discharge, and cause each of its Material
Subsidiaries to pay and discharge, before the same shall become delinquent, all
Taxes (whether or not shown on a Tax return) imposed upon it or its property;
provided, however, that neither the Company nor any of its Material Subsidiaries
shall be required to pay or discharge any such Tax that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained in accordance with GAAP, as long as no action has been
commenced to enforce any Lien securing any such Tax.

SECTION 7.07 Maintenance of Property; Insurance.

(a) The Company shall, and shall cause its Subsidiaries to, keep all property
useful and necessary in their respective businesses in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not have a Material Adverse Effect.

(b) The Company and its Material Subsidiaries shall maintain, with financially
sound and responsible insurance companies (which may include so-called captive
insurance companies), such insurance against such risks as are customarily
insured against by companies engaged in similar businesses; provided, the
Company and its Material Subsidiaries may self-insure to the same extent as such
other Persons. The general and umbrella liability and property insurance
(including business interruption) of the Borrower and the Loan Parties shall
name the Administrative Agent as additional insured or loss payee, as
applicable.

(c) With respect to each Real Property which becomes a Mortgaged Property
pursuant to Section 7.08 or 7.11, on or prior to the date such Real Property
becomes a Mortgaged Property, if any portion of such Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause the applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

SECTION 7.08 Additional Collateral; Additional Guarantors.

(a) With respect to any property acquired after the Closing Date by any Loan
Party that is intended to be subject to the Lien created by any of the
Collateral Documents but is not so subject, promptly (and in any event within 90
days after the acquisition thereof, or such longer period as may be agreed to
the Administrative Agent in its sole discretion) (i) execute and deliver to the
Administrative Agent such amendments or supplements to the relevant Collateral
Documents or such other documents as the Administrative Agent shall deem
necessary or advisable to grant to the Administrative Agent, for its benefit and
for the benefit of the other Secured Parties, a Lien on such property subject to
no Liens other than Permitted Liens and (ii) take all actions necessary to cause
such Lien to be duly perfected to the extent required by such Collateral
Document in accordance with all applicable requirements of law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent. The Company shall otherwise take such
actions and execute and/or deliver to the Administrative Agent such documents as
the Administrative Agent shall require to confirm the validity, perfection and
priority of the Lien of the Collateral Documents on such after-acquired
properties.

(b) With respect to any Person that is or becomes a Domestic Subsidiary (other
than (1) a Domestic Subsidiary of a Foreign Subsidiary that is a CFC or (2) a
Domestic Subsidiary that owns no material assets other than Equity Interests in
one or more Foreign Subsidiaries that are CFCs) that is a Material Subsidiary
after the Closing Date (i) promptly (and in any event within 90 days after such
Person becomes a Material Subsidiary, or such longer period as may be agreed to
by the Administrative Agent in its sole discretion) deliver to the
Administrative Agent the certificates, if any, representing all of the Equity
Interests of such Domestic Subsidiary, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Domestic Subsidiary

 

-69-



--------------------------------------------------------------------------------

to any Loan Party together with instruments of transfer executed and delivered
in blank by a duly authorized officer of such Loan Party and (ii) cause such new
Domestic Subsidiary, promptly (and in any event within 90 days after such Person
becomes a Material Subsidiary, or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) (A) to execute a joinder agreement
or such comparable documentation to become a Guarantor and a joinder agreement
to the Security Agreement, substantially in the form annexed thereto or as
otherwise agreed by the Administrative Agent and (B) to take all actions
necessary or advisable in the opinion of the Administrative Agent to cause the
Lien created by the Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable requirements of
law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent.

(c) For the avoidance of doubt and notwithstanding anything to the contrary in
any of the Loan Documents, in no event shall any (i) non-Wholly Owned Subsidiary
or (ii) newly-formed Subsidiary that is intended to be and becomes a non-Wholly
Owned Subsidiary within 90 days of its formation, be required to become a
Guarantor or party to the Security Agreement.

(d) The Company will grant and cause each of the other Borrowers and the
Guarantors to grant to the Administrative Agent security interests in, and
mortgages on, any Material Real Property of such Loan Parties, as applicable,
that are not Mortgaged Property as of the Closing Date, to the extent acquired
after the Closing Date, within ninety (90) days after such acquisition (or such
later date as the Administrative Agent may agree in its reasonable discretion)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Company (each, an “Additional Mortgage”), which
security interest and mortgage shall constitute valid and enforceable Liens
subject to no other Liens except Permitted Liens and record, register or file,
and cause each such subsidiary to record, register or file, the Additional
Mortgage or instruments related thereto in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens in favor
of the Administrative Agent (for the benefit of the Secured Parties) required to
be granted pursuant to the Additional Mortgages and pay, and cause each such
Subsidiary to pay, in full, all Taxes, fees and other charges required to be
paid in connection with such recording, registration or filing, in each case
subject to the penultimate paragraph of this Section 7.08(d). Unless otherwise
waived by the Administrative Agent or the applicable Lender (solely with respect
to clause (i)(B) below), with respect to each such Additional Mortgage, the
Borrowers shall cause the following requirements to be satisfied with respect to
such Material Real Property:

(i) (A) the Administrative Agent shall have received with respect to each
Mortgaged Property located in the United States of America or any State thereof,
at least 10 Business Days prior to the delivery of such Additional Mortgage, a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to such Mortgaged Property and, for any
Mortgaged Property on which improvements are located in a special flood hazard
area, a notice duly executed by the Loan Party that owns such Mortgaged Property
acknowledging the special flood hazard area status together with evidence of
flood insurance in compliance with Section 7.07 hereof and (B) the
Administrative Agent and each Lender (through the Administrative Agent) shall
have received with respect to each Mortgaged Property located in the United
States of America or any State thereof, at least 10 Business Days prior to the
delivery of such Additional Mortgage, any other reasonable documents or
information reasonably requested by the Administrative Agent or any Lender
(through the Administrative Agent) to enable such Person to comply, in the
determination of the Administrative Agent, with any applicable Flood Insurance
Laws and all applicable rules and regulations promulgated pursuant thereto;

(ii) the Administrative Agent shall have received:

(A) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording, registering or filing (together
with any other forms or undertakings that are required or customary to effect
such recording, registration or filing) in all filing, registration or recording
offices that the Administrative Agent may reasonably deem necessary or desirable
in order to create a valid and enforceable Lien subject to no other Liens except
Permitted Liens, at the time of filing, registration or recordation thereof,

 

-70-



--------------------------------------------------------------------------------

(B) with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the due authorization, execution and
delivery, the enforceability, and perfection of the Mortgages and such other
matters customarily covered in real estate mortgage counsel opinions as the
Administrative Agent may reasonably request, if and to the extent, and in such
form, as local counsel customarily provides such opinions as to such other
matters, and

(C) such other documents as the Administrative Agent may reasonably request that
are available to the Borrowers without material expense with respect to any such
Mortgage or Mortgaged Property; and

(iii) the Administrative Agent shall have received:

(A) a policy or policies or marked up unconditional binder of title insurance
(“Mortgage Policy”) with respect to properties located in the United States,
paid for by the Borrower, in the amount of the fair market value of the
respective Mortgaged Property, issued by a nationally recognized title insurance
company (“Title Insurer”) insuring the Lien of each Mortgage as a valid Lien on
the Mortgaged Property described therein, free of any other Liens except
Permitted Liens, together with such customary endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request and which are
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located (provided, however, that in lieu of a
zoning endorsement, Administrative Agent shall accept a zoning report from a
nationally recognized zoning report provider), and

(B) either (x) a survey of each Mortgaged Property (including all improvements,
easements and other customary matters thereon reasonably required by the
Administrative Agent), as applicable, for which all necessary fees (where
applicable) have been paid with respect to properties located in the United
States, which (A) complies in all material respects with the minimum detail
requirements of the American Land Title Association and American Congress of
Surveying and Mapping as such requirements are in effect on the date of
preparation of such Survey and (B) is sufficient for such Title Insurer to
remove all standard survey exceptions from the Mortgage Policy relating to such
Mortgaged Property or otherwise reasonably acceptable to the Administrative
Agent; provided, however, that so long as the Title Insurer shall accept the
same to eliminate the standard survey exceptions from such Mortgage Policy and
issue survey-related endorsements, in lieu of a new or revised Survey, Borrowers
may provide a “no material change” affidavit with respect to any prior Survey
for the respective Mortgaged Property (which prior Survey otherwise
substantially complies with the foregoing survey requirements), or (y) if
Borrower elects and if reasonably acceptable to the Title Insurer to issue the
Mortgage Policy, and ExpressMap (each of (x) and (y), a “Survey”).

SECTION 7.09 Information Regarding Collateral and Loan Documents.

The Company shall not and shall not permit any other Loan Party to effect any
change in (i) such Loan Party’s legal name, (ii) in the location of such Loan
Party’s chief executive office, (iii) in such Loan Party’s identity or
organizational structure, (iv) in such Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
such Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Administrative Agent not less than 10 days’ prior written notice (in a
form bearing the signature of a Responsible Officer), or such lesser notice
period agreed to by the Administrative Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Administrative Agent may reasonably request and (B) it shall
have taken all action reasonably satisfactory to the Administrative Agent to
maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable. Each Loan Party agrees to promptly provide the Administrative
Agent with certified organization documents reflecting any of the changes
described in the preceding sentence.

 

-71-



--------------------------------------------------------------------------------

SECTION 7.10 Further Assurances. Promptly, upon the reasonable request of the
Administrative Agent, at the Borrowers’ expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Collateral Documents or otherwise deemed by the
Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except Permitted Liens, or obtain any consents or
waivers as may be necessary or appropriate in connection therewith. Upon the
exercise by the Administrative Agent of any power, right, privilege or remedy
pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority,
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent may reasonably require. The
Administrative Agent shall, at the Borrowers’ expense and upon receipt of any
certifications reasonably requested by the Administrative Agent in connection
therewith, execute and deliver to the applicable Loan Party such documents as
such Loan Party may reasonably request to evidence the release of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release a Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents.

SECTION 7.11 Post-Closing Requirements.

(a) Within 120 days following the Closing Date (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), the Company
shall, or shall cause the applicable Loan Party, to deliver to the
Administrative Agent either:

(i) Written or e-mail confirmation from local counsel in the jurisdiction in
which the Mortgaged Property is located substantially to the effect that:
(i) the recording of the existing Mortgage (and any related fixture filing) is
the only filing or recording necessary to give constructive notice to third
parties of the lien created by such Mortgage as security for the Secured
Obligations, including the Secured Obligations evidenced by this Agreement and
the other documents executed in connection herewith, for the benefit of the
Secured Parties, and (ii) no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions, including, without limitation, the
payment of any mortgage recording taxes or similar taxes are necessary or
appropriate under applicable law in order to maintain the continued
enforceability, validity or priority of the lien created by such Mortgage as
security for the Secured Obligations, including the Secured Obligations
evidenced by this Agreement and the other documents executed in connection
herewith, for the benefit of the Secured Parties, unless any such mortgage
recording taxes are payable in connection with the transactions contemplated by
this Agreement, in which case such written confirmation shall so state; or, for
any Mortgage recorded in a jurisdiction in which local counsel is unable to
provide the foregoing written or email confirmation, with respect to such
Mortgage, the deliverables listed in clause (b) below;

(ii) An amendment to the Mortgage on each Real Property listed on Schedule 7.11
hereto (“Mortgage Amendment”) in each case, as security for the Secured
Obligations, subject only to Permitted Encumbrances. Such Mortgage Amendments
shall be granted substantially in the form to be reasonably agreed to by the
Borrower and Administrative Agent. Such Mortgage Amendments shall be submitted
to be duly recorded or filed in such manner and in such places as are required
by law to establish, perfect, continue, preserve and protect the Liens in favor
of the Administrative Agent, and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall reasonably require to confirm the
validity, continuation, perfection and priority of the Lien of each such
Mortgage Amendment on such Real Property (including delivery to the
Administrative Agent of a datedown endorsement to the Mortgage Policy, and a
local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent) in respect of such Mortgage Amendment).

(b) Within 20 Business Days following the Closing Date (or such longer period as
may be agreed to by the Administrative Agent in its sole discretion), the
Company shall (or shall cause its Subsidiaries to), to the extent required under
the Security Agreement, deliver to the Administrative Agent all certificates,
agreements or instruments representing or evidencing the Securities Collateral
(as defined in the Security Agreement) in existence on the Closing Date in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank, to the extent not delivered on
the Closing Date after commercially reasonable efforts.

 

-72-



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Loan or Obligation shall remain unpaid or any Lender shall have
any Commitment hereunder, unless the Required Lenders shall otherwise consent in
writing:

SECTION 8.01 Debt.

The Company shall not, and shall not permit any of its Subsidiaries to create or
suffer to exist any Debt other than:

(a) Debt under the Loan Documents;

(b) Debt issued and outstanding or available under existing lines of credit or
other facilities on the Closing Date so long as such Debt is listed on Schedule
8.01(b) hereto, and any extension, renewal or replacement (or successive
extensions, renewals or replacements) in whole or in part thereof that meets the
definition of Permitted Refinancing (it being understood that if the amount of
any Debt is increased in connection with any extension, renewal or replacement,
the amount permitted as a Permitted Refinancing shall be permitted under this
clause (b) and the amount above the amount permitted as a Permitted Refinancing
shall be permitted if permitted under another clause of this Section 8.01);

(c) Debt (i) among Loan Parties, (ii) from a Subsidiary that is not a Loan Party
owing to a Loan Party to the extent permitted by Section 8.02, or (iii) among
Subsidiaries that are not Loan Parties;

(d) cash management obligations and Debt incurred in respect of netting
services, overdraft protection and similar arrangements;

(e) so long as the Company is in compliance with Section 8.05 on a Pro Forma
Basis after giving effect to such transaction, Debt of a Person that existed at
the time such Person is acquired and becomes a Subsidiary of the Company or Debt
of a Person that existed at the time such Person is merged or consolidated with
a Subsidiary or Debt acquired by a Subsidiary in connection with an Acquisition,
in each case, to the extent such Debt was not created in contemplation of such
acquisition, merger or consolidation and is not secured by any assets other than
those acquired so long as all such Debt outstanding pursuant to this clause
(e) shall not exceed $100,000,000 in the aggregate at any time;

(f) any earn-out obligation that comprises a portion of the consideration for an
acquisition or Debt consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with an acquisition;

(g) so long as the Company is in compliance with Section 8.05 on a Pro Forma
Basis after giving effect to such transaction, capital lease obligations and
purchase money obligations for the purchase of goods on ordinary trade terms,
fixed assets or capital assets so long as all such Debt outstanding pursuant to
this clause (g) shall not exceed $50,000,000 in the aggregate at any time;

(h) Guarantees with respect to Debt of Loan Parties permitted under this
Section 8.01;

(i) (x) Debt under Secured Hedge Agreements or Secured Cash Management
Agreements in an aggregate amount not to exceed $100,000,000 at any time,
(y) Debt under Section 2.01(b) and other pari passu secured Debt in the
aggregate not to exceed $100,000,000 or (z) Debt (secured or unsecured) at
Subsidiaries that are not Guarantors, so long as all Debt outstanding pursuant
to this clause (i) shall not exceed $300,000,000 in the aggregate at any time;

 

-73-



--------------------------------------------------------------------------------

(j) unsecured Debt of a Loan Party so long as the Company is in compliance with
Section 8.05 on a Pro Forma Basis after giving effect to such transaction; and

(k) solely on the Closing Date, Debt of the DFS Group and the LSC Group prior to
the occurrence of the Distributions.

SECTION 8.02 Investments.

The Company shall not, and shall not permit any of its Subsidiaries to make or
hold any Investments, except:

(a) Permitted Investments;

(b) (i) Investments by the Company and its Subsidiaries outstanding on the
Closing Date and listed on Schedule 8.02 hereto and any modification or
replacement thereof not involving an increase in the aggregate amount of such
Investments as of the Closing Date (it being understood that if the amount of
any Investment is increased in connection with any modification or replacement,
the amount outstanding on the Closing Date shall be permitted under this clause
(b)(i) and the increased amount shall be permitted if permitted under another
clause or sub-clause of this Section 8.02), (ii) additional Investments by the
Company and its Subsidiaries to the extent a Restricted Payment in the same
amount would be permitted pursuant to Section 8.03 and, if permitted under
clause (vii) of Section 8.03, the available amount is reduced by the unreturned
amount of such Investment and (iii) Investments by Subsidiaries that are not
Loan Parties;

(c) Investments in current assets, including extensions of credit in the nature
of accounts receivable or notes receivable and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors in the ordinary course of business;

(d) Guarantees permitted by Section 8.01;

(e) the purchase or other acquisition of all of the Equity Interests in any
Person or a business unit or all or a substantial part of the business of any
Person if upon the consummation thereof such Person or assets will be a Wholly
Owned Subsidiary; provided that, with respect to each purchase or other
acquisition made pursuant to this Section 8.02(e) (each a “Permitted
Acquisition”):

(i) any such newly-created or acquired Subsidiary shall comply with the
applicable requirements of Section 7.08;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be (A) the businesses engaged in by
the Company and its Subsidiaries on the date hereof, (B) the businesses of
media, business services or business outsourcing and (C) any business or
activities substantially similar or related thereto (which shall include other
businesses related to the handling and/or distribution of data used or processed
in the businesses engaged in by the Company and its Subsidiaries on the date
hereof);

(iii) (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default or Event of Default shall
have occurred and be continuing, and (B) immediately after giving effect to such
purchase or other acquisition, the Company and its Subsidiaries shall be in
compliance on a Pro Forma Basis with all of the covenants set forth in
Section 8.05;

 

-74-



--------------------------------------------------------------------------------

(iv) the Company shall have delivered to the Administrative Agent, no later than
the Business Day prior to the date on which any such purchase or other
acquisition is to be consummated, a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this clause (e) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition; provided that such certificate shall not be required for
any purchase or other acquisition involving cash consideration of less than
$50,000,000; and

(v) the Company shall have delivered to the Administrative Agent, within 60 days
following the date on which any such purchase or other acquisition is
consummated, annual projections for the business acquired in the Permitted
Acquisition for the period through the Maturity Date; provided that such annual
projections shall only be required for any purchase or other acquisition
involving cash consideration of more than $350,000,000.

(f) Investments (i) by the Company in any Guarantor, (ii) by any Guarantor in
the Company, (iii) by a Guarantor in another Guarantor, (iv) by a Subsidiary
that is not a Loan Party in another Subsidiary (including a Loan Party) to the
extent any Debt of a Loan Party is subordinated to the Secured Obligations
pursuant to a global intercompany note, and (v) not exceeding $200,000,000 in
the aggregate at any time consisting of intercompany loans from the Company or a
Guarantor to a Subsidiary that is not a Guarantor; provided, however, that any
intercompany loans under this clause (f) shall be evidenced by promissory notes
and any promissory note held by a Loan Party shall be pledged (and delivered) by
such Loan Party as Collateral pursuant to the Security Agreement;

(g) other Investments so long as the Borrower shall have, at the time any such
Investment is made, on a Pro Forma Basis after giving effect to such Investment
and the use of proceeds thereof, a Leverage Ratio of 2.75 to 1.00 or less (it
being understood that after an Investment is made in compliance with this
clause (g), such Investment may be held without regard to whether the Leverage
Ratio may be greater or less than 2.75 to 1.00 thereafter); and

(h) other Investments not to exceed $150,000,000 in the aggregate at any time
outstanding.

SECTION 8.03 Restricted Payments.

The Company shall not (a) declare, or permit any Subsidiary to declare, dividend
or distribution in respect of its Equity Interests or instruments convertible
into or exchangeable for Equity Interests (whether in cash, securities or other
property) or incur any obligation (contingent or otherwise) to do so or
(b) make, or permit a Subsidiary to make, any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests or instruments convertible into or
exchangeable for Equity Interests or on account of any return of capital to the
Company or a Subsidiary’s stockholders, partners or members (or the equivalent
Person thereof), or any setting apart of funds or property for any of the
foregoing other than, in each case:

(i) a Subsidiary may make a dividend or distribution (A) to the Company or
another Subsidiary or (B) to the extent required by applicable law, regulation
or order, any other Person;

(ii) the Company or a Subsidiary may declare and pay dividends and other
payments solely in common shares of the Company;

(iii) the Company may declare and pay dividends of $60,000,000 annually in the
aggregate, subject to no Event of Default immediately before and immediately
after giving pro forma effect thereto; provided that to the extent the amount of
dividends under this clause (iii) is less than $60,000,000 in a given year, the
balance may be used to repurchase of Equity Interests if the Company on a Pro
Forma Basis after giving effect to any such repurchase is 0.25x below the
required maximum Leverage Ratio under Section 8.05 applicable at such time;

 

-75-



--------------------------------------------------------------------------------

(iv) the Company or any Subsidiary may, in the ordinary course of business,
(x) repurchase its equity interests owned by retiring directors, officers or
employees of the Company and (y) make payments to directors, officers or
employees of the Company or any of its Subsidiaries upon termination of
employment in connection with the exercise of stock options, stock appreciation
rights or similar equity or equity-based incentives pursuant to management or
other incentive plans or in connection with the death or disability of such
employees;

(v) the Company or any Subsidiary may, in the ordinary course of business,
repurchase restricted equity interests of the Company issued as compensation to
officers, directors and employees upon the vesting of such restricted equity
interests if the fair market value of such repurchased equity interests
represent an amount equal to the tax withholding obligations of such officers,
directors and employees that result from the vesting of such restricted equity
interests;

(vi) the Company or any Subsidiary may make other payments so long as on a Pro
Forma Basis after giving effect to such payments, the Leverage Ratio is 2.25 to
1.00 or less, subject to no Event of Default immediately before and immediately
after giving pro forma effect thereto;

(vii) the Company or any Subsidiary may make other payments not to exceed
$75,000,000 in the aggregate, subject to no Event of Default immediately before
and immediately after giving pro forma effect thereto; and

(viii) the Distributions.

SECTION 8.04 Burdensome Agreements.

The Company shall not, nor shall it permit its Material Subsidiaries to, enter
into, or permit to exist, any consensual Contractual Obligation that
(a) encumbers or restricts the ability of such Material Subsidiary to (i) make
dividends or distributions to the Company, (ii) pay any Debt or other obligation
owed to the Company, (iii) make loans or advances to the Company, (iv) transfer
any of its property to the Company or (b) encumbers or restricts the ability of
the Company or such Material Subsidiary to pledge its property pursuant to the
Loan Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except, in each case, those (1) existing under the Loan Documents and
any other agreement in effect on the Closing Date and any amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings thereof, provided that the encumbrances and
restrictions in any such amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings are not
materially more restrictive, taken as a whole, than those contained in such
existing agreement, (2) existing under, by reason of, or with respect to,
applicable law, rule, regulation or order, (3) with respect to any Person or the
property or assets of a Person acquired by the Company or any Material
Subsidiary existing at the time of such acquisition and not incurred in
connection with or in contemplation of such acquisition and any amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings thereof, provided that the encumbrances or
restrictions in any such amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements, or refinancings are not
materially more restrictive, taken as a whole, than those in effect at the time
of the acquisition, (4) that restrict in a customary manner the subletting,
assignment or transfer of any property or asset that is a lease, license,
conveyance or contract or similar property or asset, (5) existing by virtue of
any transfer of, agreement to transfer, option or right with respect to, or Lien
on, any property or assets of the Company or any Material Subsidiary not
otherwise prohibited by the Loan Documents, (6) arising or agreed to in the
ordinary course of business, not relating to any Debt, and that do not,
individually or in the aggregate, materially detract from the value of any
property or assets of the Company or any Material Subsidiary, (7) existing
under, by reason of or with respect to any agreement for the sale or other
disposition of all or substantially all of the capital stock of, or property and
assets of, a Material Subsidiary that restrict distributions by that Material
Subsidiary pending such sale or other disposition, (8) existing under, by reason
of, or with respect to, customary supermajority voting provisions and customary
provisions with respect to the disposition or distribution of assets or
property, in each case contained in joint venture, partnership or limited
liability company agreements, and (9) restrictions on cash or other deposits or
net worth imposed by customers or lessors or required by insurance, surety or
bonding companies, in each case, under contracts, leases or other agreements
entered into in the ordinary course of business, and (10) those with respect to
any Lien that is permitted to be incurred pursuant to Section 8.06.

 

-76-



--------------------------------------------------------------------------------

SECTION 8.05 Financial Ratios.

(a) Secured Leverage Ratio. The Company shall not permit the Secured Leverage
Ratio as of the last day of each fiscal quarter (commencing with the fiscal
quarter ending December 31, 2016) of the Company to be greater than 1.50 to
1.00.

(b) Leverage Ratio. The Company shall not permit the Leverage Ratio as of the
last day of each fiscal quarter (commencing with the fiscal quarter ending
December 31, 2016) of the Company to be greater than (i) with respect to any
fiscal quarter ending prior to September 30, 2017, 5.00 to 1.00, (ii) with
respect to any fiscal quarter ending on or after September 30, 2017 and prior to
March 31, 2018, 4.75 to 1.00, (iii) with respect to any fiscal quarter ending on
or after March 31, 2018 and prior to March 31, 2019, 4.50 to 1.00, (iv) with
respect to any fiscal quarter ending on or after March 31, 2019 and prior to
March 31, 2020, 4.25 to 1.00 and (v) with respect to any fiscal quarter ending
on or after to March 31, 2020, 4.00 to 1.00.

Notwithstanding anything herein to the contrary, the parties hereto acknowledge
and agree that all calculations of, or compliance with, the financial covenants
set forth above shall be made on a Pro Forma Basis.

SECTION 8.06 Limitation on Liens, Etc.

The Company shall not create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien, upon or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign, or permit any of its Subsidiaries to assign, any right to receive
income, in each case to secure any Debt of any Person or entity, other than the
following (“Permitted Liens”):

(a) Liens existing on the Closing Date and listed on Schedule 8.06 hereto;

(b) Liens arising in connection with the obligations of the Company or any
Subsidiary under industrial revenue bonds;

(c) Liens on assets of a Subsidiary of a Loan Party to secure Debt of such
Subsidiary to any Loan Party;

(d) Purchase money Liens claimed by sellers of goods on ordinary trade terms
provided that no financing statement has been filed to perfect such Liens, and
provided that no such Lien shall extend to assets of any character other than
the goods being acquired;

(e) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by such Person in the
ordinary course of business not prohibited by this Agreement;

(f) Liens securing Debt on property of a corporation or firm (or division
thereof) that becomes a Subsidiary of the Company or of any of its Subsidiaries
after the date hereof in accordance with Section 8.02 and existing at the time
such corporation is merged or consolidated with the Company or any Subsidiary,
at the time such corporation or firm (or division thereof) becomes a Subsidiary
of the Company or any of its Subsidiaries, or at the time of a sale, lease or
other disposition of the properties of a corporation or a firm (or division
thereof) as an entirety or substantially as an entirety to the Company or a
Subsidiary, provided that such Liens were not created in contemplation of such
merger, consolidation, acquisition, sale, lease or disposition and do not extend
to assets other than those of the Person merged into or consolidated with the
Company or such Subsidiary or acquired by the Company or such Subsidiary and
such Debt was permitted by Section 8.01(e);

(g) Liens on life insurance policies owned by the Company or any Subsidiary,
securing Insurance Policy Debt;

 

-77-



--------------------------------------------------------------------------------

(h) (i) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or other social security legislation, and deposits
securing liability to insurance carriers under related insurance or
self-insurance arrangements, (ii) Liens incurred in the ordinary course of
business securing insurance premiums or reimbursement obligations under
insurance policies related to the items specified in the foregoing clause (i),
or (iii) obligations in respect of letters of credit or bank guarantees that
have been posted by such Person to support the payment of the items set forth in
clauses (i) and (ii) of this clause (h);

(i) (i) deposits to secure the performance of bids, tenders, contracts (other
than for borrowed money) or Leases to which such Person is a party,
(ii) deposits to secure public or statutory obligations of such Person, surety
and appeal bonds, performance bonds and other obligations of a like nature,
(iii) deposits as security for contested taxes, import duties or the payment of
rent, and (iv) obligations in respect of letters of credit or bank guarantees
that have been posted by such Person to support the payment of items set forth
in clauses (i) and (ii) of this clause (i);

(j) Liens consisting of pledges or deposits of cash or securities made by such
Person as a condition to obtaining or maintaining any licenses issued to it by,
or to satisfy other similar requirements of, any applicable Governmental
Authority;

(k) Liens imposed by law, such as (i) carriers’, warehousemen’s and mechanics’
materialmen’s, landlords’, or repairmen’s Liens, or (ii) other like Liens
arising in the ordinary course of business securing obligations which are not
overdue by more than 60 days or which if more than 60 days overdue, the period
of grace, if any, related thereto has not expired or which are being contested
in good faith by appropriate proceedings;

(l) Liens arising out of judgments or awards not constituting an Event of
Default;

(m) Liens for property taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings and as to which
appropriate reserves are being maintained to the extent required in accordance
with GAAP (and as to which all foreclosures and other enforcement proceedings
shall have been fully bonded or otherwise effectively stayed);

(n) survey exceptions, encumbrances, easements or reservations of, or rights of
others for rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or other restrictions or encumbrances as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially impair their use in the ordinary operation of the business of such
Person;

(o) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto and pooling and
netting arrangements) or other funds maintained with a depository institution or
securities intermediary;

(p) any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;

(q) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding Leases entered into by such Person;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(s) Purchase money Liens constituting the interest of a lessor under a lease
that would be capitalized on the lessee’s balance sheet in accordance with GAAP,
or under a sale-leaseback transaction, in each case relating to equipment,
provided that after giving effect thereto on a Pro Forma Basis, no Event of
Default under Section 8.05 shall exist and the related Debt was permitted under
Section 8.01(g);

 

-78-



--------------------------------------------------------------------------------

(t) Any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Liens referred to in the foregoing
clause (a); provided that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement, plus accrued interest, plus any premium or other payment
required to be paid in connection with such refinancing, plus, in either case,
the amount of fees and reasonable expenses of the Company or any of its
Subsidiaries incurred in connection with such refinancing, and that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which is subject to the Lien so extended, renewed or replaced (plus
improvements on such property);

(u) Liens securing the Secured Obligations and pari passu Liens securing Debt
incurred pursuant to Section 8.01(i), and Liens securing Debt at Subsidiaries
that are not Guarantors that is incurred pursuant to Section 8.01(i) if such
Liens are solely on non-Guarantor assets;

(v) Liens consisting of licenses of Intellectual Property to third parties;

(w) additional Liens so long as the aggregate principal outstanding amount of
the obligations secured thereby does not exceed $10,000,000 at any time; and

(x) solely on the Closing Date, Liens on assets of the DFS Group and the LSC
Group prior to the occurrence of the Distributions.

Notwithstanding the foregoing, no Liens securing Debt pursuant to clause (i) of
the definition thereof may be incurred on Intellectual Property, Equity
Interests, Real Property, or Equipment or Fixtures (each of such two terms as
defined under the UCC) in each case owned by the Company or its Domestic
Subsidiaries, other than Liens (x) pursuant to clause (u) above and (y) pursuant
to clauses (a), (b), (d), (f), (s), and (t) above on Equipment or Fixtures.

SECTION 8.07 Merger; Sale of Assets.

The Company shall not, and shall not permit its Subsidiaries to, merge or
consolidate with or into any other Person, or sell, transfer, lease or otherwise
dispose of all or substantially all of its assets (whether now owned or
hereafter required), except:

(a) the Company or a Subsidiary may merge or consolidate with or into any other
Person; provided that, if the Company or a Designated Borrower is a party to
such merger or consolidation, the Company or such Designated Borrower is the
surviving entity and if a Guarantor is a party to such merger or consolidation a
Guarantor is the surviving entity;

(b) any Subsidiary that is a Designated Borrower may sell or otherwise dispose
of any or all of its assets to, the Company or a Guarantor, and any Subsidiary
that is not a Designated Borrower may sell or otherwise dispose of any or all of
its assets to any other Person;

provided that (i) after giving effect to such merger, consolidation, sale or
other disposition, no Default or Event of Default shall exist, and (ii) in the
case of a transaction involving a Subsidiary, the assets to be sold or conveyed
do not constitute all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole; and

(c) the Company or a Subsidiary may consummate Permitted Acquisitions not
involving a merger of the Company.

 

-79-



--------------------------------------------------------------------------------

For the avoidance of doubt, nothing contained in this Section 8.07 shall
prohibit the ability of the Company and its Subsidiaries to make Investments not
prohibited by Section 8.02, to make Restricted Payment not prohibited by
Section 8.03 or to consummate Dispositions not prohibited by Section 8.10.

SECTION 8.08 Conduct of Business.

The Company shall not, and shall not permit its Subsidiaries to, engage in any
line of business other than (A) the businesses engaged in by the Company and its
Subsidiaries on the date hereof, (B) the businesses of media, business services
or business outsourcing and (C) any business or activities substantially similar
or related thereto (which shall include other businesses related to the handling
and/or distribution of data used or processed in the businesses engaged in by
the Company and its Subsidiaries on the date hereof).

SECTION 8.09 Transactions with Affiliates.

The Company shall not, and shall not permit its Subsidiaries to, enter into any
transaction of any kind with any Affiliate of the Company that is not a
Subsidiary of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions for fair market value of less than $25,000,000,
(b) transactions between or among the Company and its Subsidiaries, (c) entering
into employment and severance arrangements with directors, officers and
employees, (d) Restricted Payments not prohibited under Section 8.03,
(e) investments permitted under Section 8.02 that would be subject to this
Section 8.09 because the Company or a Subsidiary owns Equity Interests in or
otherwise Controls such Person and (f) any other transaction approved by a
majority of the disinterested members of the Borrower as being fair to the
Borrower and its Subsidiaries.

For purposes of this Section 8.09, any transaction with any Affiliate shall be
deemed to have satisfied the standard set forth in the language preceding the
proviso in this Section 8.09 if such transaction has been approved by the board
of directors of the Company or Subsidiary of the Company, as applicable.

SECTION 8.10 Dispositions.

The Company shall not, and shall not permit its Subsidiaries to, make any
Disposition or enter into any agreement to make any Disposition, except:

(a) Dispositions by the Borrowers and their Subsidiaries not otherwise permitted
under this Section 8.10; provided that (i) at the time of such Disposition, no
Default or Event of Default has occurred and is continuing or would result from
such Disposition, and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (a) (x) in any fiscal year shall not exceed 15% of
Consolidated Total Assets as of the end of the immediately preceding fiscal year
and (y) shall not exceed 35% of Consolidated Total Assets (as of the end of the
immediately preceding fiscal year, but tested only at incurrence) in the
aggregate over the life of this Agreement and (iii) if on a Pro Forma Basis
after giving effect to such Disposition, the Leverage Ratio is greater than 2.50
to 1.00, at least 75% of the purchase price for such asset shall be paid to the
Borrower or its Subsidiary in cash, provided, that (1) any Designated Non-Cash
Consideration received in respect of such disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (iii) from the Closing Date until the Maturity
Date, not in excess of $200,000,000, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed cash and
(2) any liabilities or obligations that are assumed by the transferee in
connection with such Disposition shall be deemed cash and any securities, notes
or other obligations received by the Borrower or any of its Subsidiaries from
the transferee or Affiliates in connection with such Disposition shall be deemed
cash if the Borrower or the applicable Subsidiary intends at the time of receipt
to convert such securities, notes or other obligations to cash within one year
of receipt thereof (with the proceeds thereof being Net Cash Proceeds upon any
such conversion); provided, further that any such Disposition shall be for fair
market value;

(b) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired;

 

-80-



--------------------------------------------------------------------------------

(c) Dispositions of current assets in the ordinary course of business and
Dispositions of Permitted Investments;

(d) Dispositions of property by a Borrower or any Subsidiary to a Borrower or to
a Wholly Owned Subsidiary; provided that if the transferor of such property is a
Borrower or a Guarantor, the transferee thereof must either be a Borrower or a
Guarantor;

(e) Dispositions of property that is no longer to be used in Borrowers’ or their
Subsidiaries’ business;

(f) Restricted Payments permitted under Section 8.03;

(g) Dispositions of Intellectual Property or other intangible assets, including
through licensing or cross-licensing of Intellectual Property or the
abandonment, cancellation or disposition of Intellectual Property;

(h) the sale or issuance of any Subsidiary’s Equity Interest to the Borrowers or
any Guarantor;

(i) the leasing, occupancy agreements or sub-leasing of property that would not
materially interfere with the required use of such property by the Borrowers or
their Subsidiaries;

(j) the sale or discount of accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
(and not as part of any financing of receivables);

(k) Involuntary Dispositions to the extent Section 2.05(b)(iii) is complied
with;

(l) Dispositions of Investments to the extent required by, or made pursuant to,
customary buy/sell arrangements between the holders of Equity Interests pursuant
to shareholders’ or joint venture agreements or similar arrangements; and

(m) Dispositions over the life of this Agreement constituting no more than 5% of
Consolidated Total Assets as of the prior fiscal year at the time of any such
Disposition may be disposed of through an exchange or swap for similar property
(including assumption of liabilities or obligations in connection therewith)
useful in the business of the Borrower and its Subsidiaries of comparable fair
market value.

SECTION 8.11 No Liens in Reliance on Indenture Threshold Amount. The Loan
Parties shall not, and shall not permit any Subsidiary to, grant or create any
mortgage or enter into any Sale and Lease-Back Transaction (as defined in each
Indenture) that is permitted by reliance on the Indenture Threshold Amount (as
defined in the Security Agreement) or that reduces the Indenture Threshold
Amount except for mortgages in favor of the Administrative Agent for the benefit
of the Secured Parties; provided, that the foregoing covenant shall cease to
apply on the date on which Section 406 or 1006, as applicable, and 407 or 1007,
as applicable, in all of the Indentures shall cease to be in effect with respect
to any Debt thereunder in accordance with the terms of each Indenture, including
as a result of covenant defeasance. The Loan Parties shall not, and shall not
permit any Subsidiary to, (i) take any action that would require the Loan
Parties or any Subsidiary to grant or create any Lien securing any Debt under
each Indenture (which for the avoidance of doubt shall not include Debt under
other indentures refinancing any such Debt) or (ii) voluntarily grant or create
any such Lien.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

SECTION 9.01 Events of Default.

If one or more of the following events (“Events of Default”) shall have occurred
and be continuing:

(a) A Borrower or other Loan Party shall fail to pay when due any installment of
principal of any Loan or any L/C Obligation or deposit any funds as cash
collateral in respect of L/C Obligations required to be made in accordance with
the provisions of this Agreement; or

 

-81-



--------------------------------------------------------------------------------

(b) A Borrower or other Loan Party shall fail to pay any fee under this
Agreement, or any installment of interest on any Loan, within five (5) days
after the due date thereof; or

(c) Any written representation or warranty, certification or statement made or
deemed made by a Borrower or other Loan Party herein, in any other Loan
Document, or in any certificate delivered in connection herewith or therewith
shall prove to have been incorrect in any material respect when made or deemed
made; or

(d) The Company or other Loan Party shall fail to perform or observe (i) any
term, covenant or agreement contained in Section 7.02(a), (b) or (e), 7.03,
7.04, 7.05, or 7.06 or Article VIII (ii) any other term, covenant or agreement
contained in this Agreement, other than as otherwise provided in this
Section 9.01, on its part to be performed or observed if such failure in the
case of this clause (ii) shall remain unremedied for 30 days after written
notice thereof shall have been given to the Company by the Administrative Agent
or any Lender; or

(e) The Company or any Material Subsidiary shall fail to pay any principal of or
premium or interest on any Debt, any obligations in respect of acceptances,
letters of credit or other similar instruments, of the Company or such Material
Subsidiary which is outstanding in a principal amount of at least $75,000,000 in
the aggregate (but excluding Debt arising under this Agreement), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt or other obligation; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt or other obligation and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or permit the acceleration of, the maturity of
such Debt or other obligation; or any Debt or other such obligation in which the
outstanding principal exceeds $75,000,000 shall be otherwise declared to be due
and payable (by acceleration or otherwise) or required to be prepaid, redeemed,
defeased or otherwise repurchased by the Company or any Material Subsidiary
(other than by a regularly-scheduled required prepayment), or any offer to
prepay, redeem, defease or purchase such Debt shall be required to be made,
prior to the stated maturity thereof; or there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from any
event of default under such Swap Contract as to which Company or any Material
Subsidiary is the Defaulting Party (as defined in such Swap Contract) and, the
Swap Termination Value owed by the Company or such Material Subsidiary as a
result thereof is greater than $75,000,000; or

(f) (i) The Company or any Material Subsidiary (A) shall generally not pay its
debts as such debts become due, or (B) shall admit in writing its inability to
pay its debts generally, or (C) shall make a general assignment for the benefit
of creditors; or (ii) any proceeding shall be instituted by or against the
Company or any Material Subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property, and in the event of any such proceeding instituted against the Company
or any Material Subsidiary (but not instituted by it), such proceeding shall
remain undismissed or unstayed for a period of 60 days or shall result in the
entry of an order for relief, the appointment of a trustee or receiver, or other
action in such proceeding or result adverse to the Company or such Material
Subsidiary, as applicable; (iii) the Company or any Material Subsidiary shall
take any corporate action to authorize any of the actions set forth above in
this subsection (f)(i)(B), (i)(C) or (ii); or

(g) Any Person, or a group of Persons acting in concert, shall at any time
acquire beneficial ownership (within the meaning of Rule 13d-3 of the Commission
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Stock of the Company representing 35% or more of the combined voting power of
all Voting Stock of the Company; or

 

-82-



--------------------------------------------------------------------------------

(h) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC that would reasonably be expected to have a Material Adverse Effect,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any payment or payments, in an
aggregate amount in excess of $75,000,000, with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or

(i) One or more final judgments or orders for the payment of money, in an
aggregate amount exceeding $75,000,000 at any one time outstanding (exclusive of
judgment amounts fully covered by insurance, to the extent the insurer has
admitted liability in respect thereof), shall be rendered against the Company or
any Material Subsidiary and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (ii) such judgments or
orders shall not be discharged (or provision shall not have been made for such
discharge), a stay of execution thereof shall not be obtained, or such judgments
or orders shall not be paid or bonded, within 60 days from the date of entry
thereof, and the Company or such Material Subsidiary, as the case may be, shall
not, within such 60-day period, appeal therefrom and cause the execution thereof
to be stayed pending such appeal; or

(j) Any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or the
Company or any Loan Party contests the validity or enforceability of any
material provision of any Loan Document; or the Company or any Loan Party denies
that it has any or further liability or obligation under any material provision
of any Loan Document, or purports to revoke, terminate or rescind any material
provision of any Loan Document; or

(k) Any Collateral Document after delivery thereof including pursuant to
Section 7.11 shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected first priority Lien (in the case of
Mortgaged Property, subject to Permitted Encumbrances and in the case of all
other Collateral, subject to Permitted Liens) on the Collateral purported to be
covered thereby; provided that it shall not be an Event of Default under this
clause (k) if the Administrative Agent shall not have, or shall cease to have, a
valid and perfected first priority Lien on Collateral purported to be covered
thereby that has a fair market value, individually or in the aggregate, of less
than $50,000,000.

SECTION 9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

(c) require that the Company cash collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable law or equity;

 

-83-



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company or any Material Subsidiary under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Advances and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

SECTION 9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02),

(a) any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings (and similar amounts with respect to Secured Cash Management
Agreements under clause (x) of the definition of Cash Management Agreement),
ratably among the applicable Secured Parties in proportion to the respective
amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements and
(b) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit (and similar amounts with respect
to Secured Cash Management Agreements under clause (x) of the definition of Cash
Management Agreement), ratably among the Secured Parties in proportion to the
respective amounts held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by law.

Subject to Section 2.03(d), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative

 

-84-



--------------------------------------------------------------------------------

Agent pursuant to the terms of Article X hereof for itself and its Affiliates as
if a “Lender” party hereto. For the avoidance of doubt, amount received on
account of the Secured Obligations from a given Loan Party or its assets may
only be used to satisfy the Secured Obligations that such Loan Party has
obligated itself for (pursuant to pledge, guaranty or otherwise) pursuant to the
Loan Documents.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

ARTICLE X

ADMINISTRATIVE AGENT

SECTION 10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank and a potential Cash Management Bank) and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto (including, for the avoidance of doubt,
exercising any discretion under Section 7.11 or otherwise). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

SECTION 10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

SECTION 10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

-85-



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and 11.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to the Administrative
Agent by the Company, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or incurrence of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the applicable L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct with
respect to the actions of such sub-agents or their selection.

 

-86-



--------------------------------------------------------------------------------

SECTION 10.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender; provided further that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) if the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Company and such Person, remove such Person as Administrative
Agent and in consultation with the Borrower, appoint a successor, (b) the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (c) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) or removed Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (while the retiring Administrative Agent was acting as Administrative
Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(d). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Sing Line Loans pursuant to Section 2.04(c). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements reasonably satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

-87-



--------------------------------------------------------------------------------

SECTION 10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or L/C Issuer hereunder.

SECTION 10.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations

 

-88-



--------------------------------------------------------------------------------

owed to the Secured Parties shall be entitled to be, and shall be, credit bid on
a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.01
and Section 11.03 of this Agreement, and (iii) to the extent that Obligations
that are assigned to an acquisition vehicle are not used to acquire Collateral
for any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

SECTION 10.10 Collateral and Guaranty Matters.

(I) Without limiting the provisions of Section 10.09, each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Secured Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is sold or to be sold to a Person
that is not a Loan Party as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty and the
Security Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted to be superior to the Lien of the applicable
Collateral Documents by Section 8.06;

(II) on the Closing Date, each DFS Guarantor and LSC Guarantor shall be and
hereby is automatically released from its obligations under the Guaranty and the
other Loan Documents, and the Liens on the DFS and LSC Collateral granted to the
Administrative Agent under the Loan Documents shall be automatically released.

(III) on the Closing Date, each of the Subsidiaries listed on Schedule 10.10
that was a Guarantor immediately prior to the Closing Date (the “Released
Guarantors”) shall be and hereby is automatically released from its obligations
under the Guaranty and the other Loan Documents, and the Liens on the Collateral
of the Released Guarantors granted to the Administrative Agent under the Loan
Documents shall be automatically released.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent will, at the Borrowers’ expense and upon receipt of any
certifications reasonably requested by the Administrative Agent in connection
therewith, execute and deliver to the applicable Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such item of

 

-89-



--------------------------------------------------------------------------------

Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

SECTION 10.11 Secured Cash Management Agreements and Secured Hedge Agreements.

No Cash Management Bank or Hedge Bank that obtains the benefits of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or of the
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

SECTION 10.12 Withholding Tax.

To the extent required by any applicable laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 3.01,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 10.12. The agreements in this Section 10.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, for purposes of this Section 10.12, the term “Lender” shall
include any Swing Line Lender and any L/C Issuer.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

-90-



--------------------------------------------------------------------------------

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(iv) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;

(vi) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender directly affected thereby;

(vii) release the Company from its Obligations hereunder, including those
Obligations under Article IV, without the written consent of each Lender
directly affected thereby;

(viii) release all or substantially all of the Collateral in any transaction or
series of related transactions (it being understood that a transaction or series
of related transactions that is not prohibited by Section 8.10 shall not
constitute the release of all or substantially all of the Collateral) without
the written consent of each Lender directly affected thereby;

(ix) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender directly affected thereby, except to the extent
the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 10.10 (in which case such release may be made by the Administrative
Agent acting alone); or

(x) subordinate the Obligations or, except as expressly permitted hereunder, the
Liens securing them without the written consent of each Lender directly affected
thereby;

(b) unless also signed by the applicable L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it;

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

 

-91-



--------------------------------------------------------------------------------

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Borrower to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders. In addition, in the event term loans are added to this
Agreement a majority in interest of the revolving Lenders shall be required to
consent to any waiver or change affecting borrowing conditions for Revolving
Loans or affecting the revolving Lenders adversely with respect to payments in a
manner differently than that affecting term loan lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Company and the Administrative Agent (without the
consent of any Lender) solely to cure a defect or error, or to grant a new Lien
for the benefit of the Secured Parties or extend an existing Lien over
additional property.

SECTION 11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company or any other Borrower, the Administrative Agent, the Swing
Line Lender or an L/C Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.

 

-92-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that, for both clauses (i) and (ii), if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor, provided that, for both clauses (i) and (ii), if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the platform, any other electronic platform or electronic message services or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Swing Line Lender and the L/C Issuers may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the Swing Line Lender and the L/C Issuers. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify the Administrative Agent, the L/C Issuers,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

-93-



--------------------------------------------------------------------------------

SECTION 11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer, the Swing Line Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
(including the imposition of the Default Rate) preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
applicable L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

SECTION 11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable, documented,
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, restatements, modifications or waivers (or any proposed
amendments, restatements, modifications or waivers) of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable, documented, out-of-pocket expenses incurred
by the L/C Issuers in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable, documented, out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable, documented,
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and reasonable, documented,
out-of-pocket related expenses (including the reasonable, documented fees,
charges and disbursements of (A) one primary counsel for all Indemnitees in any
one action and (B) one local counsel in each applicable jurisdiction unless, in
each case, in the reasonable opinion of such counsel representation of all
Indemnitees would be inappropriate due to the existence of an actual or
potential conflict of interest owed to any unaffiliated third party) that may be
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument

 

-94-



--------------------------------------------------------------------------------

contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the applicable L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Borrower or any of its Subsidiaries, or any Environmental
Action related in any way to a Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Loan Party or
by any such persons directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Borrower against an Indemnitee for breach in bad faith or a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if such Borrower has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), an L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Swing Line Lender or such L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Swing Line Lender or an L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that the foregoing shall not in any way
limit the indemnification obligations of the Borrower pursuant to subsection
(b) above. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Swing Line Lender and any L/C Issuer, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

-95-



--------------------------------------------------------------------------------

SECTION 11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect,
in the applicable currency of such recovery or payment. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 (and in increments of not less than
$1,000,000 in excess thereof) unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

-96-



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) on a non-pro
rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment in respect of the Commitment
subject to such assignment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender;

(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Company. No such assignment shall be made to (A) the
Company or any of the Company’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing persons described in this
clause (B) or (C) a natural person.

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the

 

-97-



--------------------------------------------------------------------------------

rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, each Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive (absent manifest error), and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers and any Lender at any reasonable time (with respect to its own
interests) and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (vii) of Section 11.01(a) that
affects such Participant. Subject to subsection (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(subject to the requirements and limitations of such Sections and Section 3.06).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

Each Lender that sells participations, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register for the
recordation of the names and addresses of all of such Lender’s Participants and
the principal amounts (and related interest amounts) of each Participant’s
interest in the Loans or other obligations under the Loan Documents. The entries
in the participant register shall be conclusive (absent manifest error), and
such Lender shall treat each Person whose name is recorded in the participant
register pursuant to the terms hereof as the owner of the applicable
participation for all purposes of this Agreement, notwithstanding notice to the
contrary; provided that no Lender shall have the obligation to disclose all or a
portion of the participant register (including the identity of any Participant
or any information relating to a Participant’s interest in any Loans or other
obligations under any Loan Document) to any Person expect to the extent that
such disclosure is necessary in connection with a Tax audit or other proceeding
to establish that any loans are in registered form for U.S. federal income tax
purposes.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent that the Participant’s right to a
greater payment results from a Change in Law after the Participant became a
Participant.

 

-98-



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment (or any foreclosure with respect thereto)
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(d)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to Bank of America
to effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

SECTION 11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuers agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to become a Lender pursuant to Section 2.01(b) or 2.17(d) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, (g) with the consent of the
Company, (h) to the extent such Information (x) becomes publicly available other
than as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company,
(i) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers of other market identifiers with
respect to the credit facilities provided hereunder, or (j) subject to an
agreement containing provisions substantially the same as those of this Section,
to any Person to whom or for whose benefit that such Lender pledges or assigns a
security interest pursuant to Section 11.06(f).

 

-99-



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
a Borrower or any Subsidiary relating to the Borrowers or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Borrower or any Subsidiary,
provided that, in the case of information received from a Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable law,
including Federal and state securities laws.

SECTION 11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party (including, for the avoidance of doubt, the obligations of
the Company in its capacity as Guarantor) now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or such L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuers and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the L/C Issuers or their respective Affiliates may have. Each Lender and
the L/C Issuers agree to notify the Company and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject

 

-100-



--------------------------------------------------------------------------------

matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

SECTION 11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 11.13 Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), (iv) a Lender does not consent to a proposed Designated Borrower
pursuant to Section 2.14, (v) a Lender does not approve another Alternative
Currency requested by the Company, or (vi) any Lender is a Defaulting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

-101-



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document under subclause (iii) above, the applicable
replacement bank, financial institution or Fund consents to the proposed change,
waiver, discharge or termination;

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED
IN ANY MORTGAGE WITH RESPECT TO ITSELF), OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING WITH RESPECT TO COLLATERAL
DOCUMENTS (INCLUDING FINANCING STATEMENTS) GOVERNED BY LAWS OTHER THAN THOSE OF
THE STATE OF NEW YORK THE ADMINISTRATIVE AGENT MAY FILE ACTIONS OR PROCEEDINGS
RELATED TO SUCH COLLATERAL DOCUMENTS IN ANY COURT IN THE STATE WHOSE LAWS GOVERN
SUCH COLLATERAL DOCUMENT AND ALL PARTIES HERETO CONSENT TO EACH SUCH COURT’S
JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

-102-



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 11.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders and the Arrangers, are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Lenders and the Arrangers, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Lenders
and the Arrangers each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for any Loan Party or
any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger or Lender has any obligation to any Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor any
Arranger or Lender has any obligation to disclose any of such interests to the
Loan Parties and their respective Affiliates. To the fullest extent permitted by
law, each of the Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent, the Lenders and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 11.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Loan Notices, Swingline Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

-103-



--------------------------------------------------------------------------------

SECTION 11.18 USA PATRIOT Act Notice.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA PATRIOT Act.
Each Loan Party shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

SECTION 11.19 California Judicial Reference.

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 11.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

SECTION 11.20 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

SECTION 11.21 Appointment of the Company.

Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Company may execute such documents and provide such authorizations on behalf of
such Loan Parties as the Company deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent, an L/C Issuer or a Lender to the Company
shall be deemed delivered to each Loan Party and (c) the Administrative Agent,
the L/C Issuers or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by the Company on
behalf of each of the Loan Parties.

 

-104-



--------------------------------------------------------------------------------

SECTION 11.22 Amendment and Restatement of Existing Credit Agreement.

(a) This Agreement does not extinguish the obligations for the payment of money
outstanding under the Existing Credit Agreement or discharge or release the
obligations under the Existing Credit Agreement. Nothing herein contained shall
be construed as a substitution or novation of the obligations outstanding under
the Existing Credit Agreement or instruments securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Except as provided in Section 10.10(II), nothing
expressed or implied in this Agreement shall be construed as a release or other
discharge of any Loan Parties under the Existing Credit Agreement from any of
its obligations and liabilities thereunder, as modified hereby. Each Loan Party
hereby confirms and agrees that, except as modified or amended and restated
hereby or by a Loan Document or other instruments executed concurrently
herewith, each “Loan Document” (as defined in the Existing Credit Agreement) to
which it is a party is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects except that on and after the
Closing Date all references in any such Loan Document to the “Agreement,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Existing Credit Agreement shall mean this Agreement.

(b) Each Loan Party other than the DFS Guarantors and the LSC Guarantors
(a) consents to the amendment and restatement of the Existing Credit Agreement
by this Agreement; (b) acknowledges and agrees that its obligations under each
of the “Loan Documents” (as defined in the Existing Credit Agreement) owing to
each lender thereunder that is also a Lender hereunder shall be in respect of
the obligations of the Company under this Agreement and the other Loan
Documents; (c) reaffirms all of its obligations under each “Loan Document” (as
defined in the Existing Credit Agreement) and each other Loan Document and all
other Secured Obligation, reaffirms its grants of Liens on the Collateral to
secure the Secured Obligations and with respect to each of the Guarantors, its
guarantee of the Secured Obligations; and (d) agrees that, except as expressly
amended, restated or modified hereby or by any Loan Document or other instrument
executed concurrently herewith, each of the “Loan Documents” (as defined in the
Existing Credit Agreement) to which it is a party is and shall remain in full
force and effect. Each Loan Party other than the DFS Guarantors and the LSC
Guarantors hereby expressly acknowledges that the amendment and restatement of
the Existing Credit Agreement by this Agreement does not (i) impair the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Secured Obligations, whether heretofore or hereafter incurred;
or (ii) require that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens, except as set forth in Sections 7.08
and 7.11. Each Loan Party other than the DFS Guarantors and the LSC Guarantors
hereby confirms and agrees that all outstanding principal, interest and fees and
other obligations under the Existing Credit Agreement immediately prior to the
date hereof shall, to the extent not paid on the date hereof, from and after the
date hereof, be, without duplication, Obligations and Secured Obligations owing
and payable pursuant to this Agreement and the other Loan Documents as in effect
from time to time, shall accrue interest thereon as specified in this Agreement,
and shall be secured by this Agreement and the other Loan Documents.

SECTION 11.23 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

 

-105-



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

-106-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:    

R. R. DONNELLEY & SONS COMPANY,

a Delaware corporation

    By:    /s/ Christine M. Maki      

Name: Christine M. Maki

Title: Senior Vice President, Tax



--------------------------------------------------------------------------------

GUARANTORS:    

AUTOMATED GRAPHIC SYSTEMS, LLC,

 

BANTA CORPORATION,

 

BRIDGETOWN PRINTING CO.,

 

CDS PUBLICATIONS, INC.,

 

CLEAR VISIONS, INC.,

 

CONSOLIDATED GRAPHICS INTERNATIONAL, INC.,

 

CONSOLIDATED GRAPHICS PROPERTIES II, INC.,

 

CONSOLIDATED GRAPHICS SERVICES, INC.,

 

CONSOLIDATED GRAPHICS, INC.,

 

COURIER PRINTING COMPANY,

 

FREDERIC PRINTING COMPANY,

 

HICKORY PRINTING SOLUTIONS, LLC,

 

MERCURY PRINTING COMPANY, LLC,

 

MOUNT VERNON PRINTING COMPANY,

 

NIES/ARTCRAFT, INC.,

 

OFFICETIGER HOLDINGS INC.,

 

PBM GRAPHICS, INC.,

 

PRINTING, INC.,

 

RRD DUTCH HOLDCO, INC.,

 

RRD WEST CALDWELL, LLC,

 

THE HENNEGAN COMPANY,

 

THE MCKAY PRESS, INC.,

 

VERITAS DOCUMENT SOLUTIONS, LLC,

 

WETZEL BROTHER, LLC

    By:  

/s/ Christine M. Maki

     

Name: Christine M. Maki

Title: Authorized Signatory



--------------------------------------------------------------------------------

BANTA GLOBAL TURNKEY LLC

RR DONNELLEY LOGISTICS SERVICES

WORLDWIDE, INC.,

By:  

/s/ Janet M. Halpin

 

Name: Janet M. Halpin

Title: Authorized Signatory



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A.,

as Administrative Agent

    By:  

/s/ Angela Larkin

     

Name: Angela Larkin

Title: Assistant Vice President



--------------------------------------------------------------------------------

LENDERS:    

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

    By:  

/s/ William A. Bowen, Jr.

     

Name: William A. Bowen, Jr.

Title: Managing Director



--------------------------------------------------------------------------------

  JPMorgan Chase Bank, N.A., as a Lender and L/C Issuer By:  

/s/ Gene Riego de Dios

 

Name: Gene Riego de Dios

Title: Vice President



--------------------------------------------------------------------------------

  CITIBANK, N.A., as a Lender and L/C Issuer By:  

/s/ Scott Slavik

 

Name: Scott Slavik

Title: Vice President



--------------------------------------------------------------------------------

  U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Barry P. Litwin

 

Name: Barry P. Litwin

Title: Senior Vice President



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Kyle R. Holtz

 

Name: Kyle R. Holtz

Title: Director



--------------------------------------------------------------------------------

  The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:  

/s/ Victor Pierzchalski

 

Name: Victor Pierzchalski

Title: Authorized Signatory



--------------------------------------------------------------------------------

  PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Flaherty

 

Name: Patrick Flaherty

Title: Managing Director



--------------------------------------------------------------------------------

  Capital One, N.A., as a Lender By:  

/s/ Sean C. Horridge

 

Name: Sean C. Horridge

Title: Vice President



--------------------------------------------------------------------------------

  SUNTRUST BANK, as a Lender By:  

/s/ Thomas F. Parrott

 

Name: Thomas F. Parrott

Title: Managing Director



--------------------------------------------------------------------------------

  Fifth Third Bank, as a Lender By:  

/s/ Kurt Marsan

 

Name: Kurt Marsan

Title: Vice President



--------------------------------------------------------------------------------

  ING Bank N.V., as a Lender By:  

/s/ R.P. Boon

 

Name: R.P. Boon

Title: Director

  If a second signature block is required:

By:

 

/s/ Koen Weehuizen

 

Name: Koen Weehuizen

Title: Managing Director



--------------------------------------------------------------------------------

  The Northern Trust Company, as a Lender By:  

/s/ Lisa DeCristofaro

 

Name: Lisa DeCristofaro

Title: SVP



--------------------------------------------------------------------------------

  Bank of Ireland, as a Lender By:  

/s/ Conor Linehan

 

Name: Conor Linehan

Title: Authorised Signatory

  If a second signature block is required: By:  

/s/ D. O’Neill

 

Name: D. O’Neill

Title: Authorised Signatory



--------------------------------------------------------------------------------

  Associated Bank National Association, as a Lender By:  

/s/ J. Eric Bergren

 

Name: J. Eric Bergren

Title: Senior Vice President



--------------------------------------------------------------------------------

  CITIZENS BANK, N.A., as a Lender By:  

/s/ Darran Wee

 

Name: Darran Wee

Title: Senior Vice President



--------------------------------------------------------------------------------

  COMERICA BANK, as a Lender and L/C Issuer By:  

/s/ Brandon Kotcher

  Name: Brandon Kotcher
Title: Relationship Manager